Exhibit 10.13

 

 

 

EQUITYHOLDERS AGREEMENT

 

 

OF

 

 

STATION CASINOS, INC.,

FERTITTA COLONY PARTNERS LLC

AND

FERTITTA PARTNERS LLC

 

 

Dated as of November 7, 2007

 

 

 

--------------------------------------------------------------------------------




EQUITYHOLDERS AGREEMENT
OF
STATION CASINOS, INC.,
FERTITTA COLONY PARTNERS LLC
AND
FERTITTA PARTNERS LLC

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1. DEFINITIONS

2

Section 1.1

Definitions

2

Section 1.2

Rules of Interpretation

8

 

 

 

ARTICLE 2. BOARD OF DIRECTORS OF STATION

8

Section 2.1

Board of Directors

8

Section 2.2

Station Executives

12

Section 2.3

Other Activities and Competition

12

Section 2.4

Directors’ Insurance

12

Section 2.5

Additional Shares; Preemptive Rights

12

 

 

 

ARTICLE 3. TRANSFERS OF INTERESTS

13

Section 3.1

General

13

Section 3.2

Further Requirements with respect to Transfers of Shares

14

Section 3.3

Indirect Transfers

15

Section 3.4

Transfer Provisions with respect to Station

15

Section 3.5

Transfer Provisions with respect to FCP and Fertitta Partners

18

Section 3.6

Initial Public Offering

22

 

 

 

ARTICLE 4. NAMED EXECUTIVE MEMBER LOANS

23

Section 4.1

Named Executive Member Loans

23

 

 

 

ARTICLE 5. ISSUANCE OF CLASS C UNITS

23

Section 5.1

Issuance of Class C Units

23

 

 

 

ARTICLE 6. MISCELLANEOUS

23

Section 6.1

Amendments

23

Section 6.2

Notices

24

Section 6.3

Entire Agreement

24

Section 6.4

Governing Law

24

Section 6.5

Severability

24

Section 6.6

Effect

24

Section 6.7

Captions

24

Section 6.8

Counterparts

24

Section 6.9

Waiver of Trial by Jury

25

Section 6.10

Binding Arbitration

25

 

i

--------------------------------------------------------------------------------




Section 6.11

Gaming Suitability

25

Section 6.12

Restructuring, Exchanges, etc., Affecting the Shares

25

Section 6.13

Conflict with Bylaws, Articles of Incorporation or FCP Voteco Operating
Agreement

26

Section 6.14

Supermajority Consent Not Required

26

 

Schedule I

-

Major Actions

Schedule II

-

Ownership of Station Stock

 

ii

--------------------------------------------------------------------------------




EQUITYHOLDERS AGREEMENT

OF

STATION CASINOS, INC.,
FERTITTA COLONY PARTNERS LLC
AND
FERTITTA PARTNERS LLC

 

This EQUITYHOLDERS AGREEMENT (this “Agreement”) of Station Casinos, Inc., a
Nevada corporation (“Station”), Fertitta Colony Partners LLC, a Nevada limited
liability company (“FCP”), and Fertitta Partners LLC, a Nevada limited liability
company (“Fertitta Partners”), dated as of November 7, 2007, is entered into by
and among Station, FCP, Fertitta Partners, FCP Holding, Inc., a Nevada
corporation (“Holding”), FCP VoteCo LLC, a Nevada limited liability company
(“FCP VoteCo”, and, together with Holding and Fertitta Partners, the “Station
Stockholders”) and the Members of FCP and Fertitta Partners listed on the
signature pages hereof (the “Members”, and together with the Station
Stockholders, the “Equityholders”). Capitalized terms used herein and not
otherwise defined herein has the meanings set forth in Section 1.1.

 

RECITALS

 

WHEREAS, on November 7, 2007, Station consummated the transactions contemplated
by that certain Agreement and Plan of Merger by and among Station, FCP, and FCP
Acquisition Sub, a Nevada corporation (“FCP Merger Sub”), as amended by that
certain Amendment to Agreement and Plan of Merger dated by and among Station,
FCP and FCP Merger Sub dated as of May 4, 2007 (the “Merger Agreement”); and

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the Merger Agreement, the Members acquired their interests in FCP and Fertitta
Partners, respectively; and

 

WHEREAS, following the consummation of the Merger, the Station Stockholders hold
that number and class of shares of common stock of Station as set forth on
Schedule II; and

 

WHEREAS, as a result of the direct and indirect interests of FCP and Fertitta
Partners in Station, the Members have a common interest in regulating the
disposition of the Members’ interests of FCP and Fertitta Partners and certain
other matters relating to the direct and indirect ownership of Station by FCP
and Fertitta Partners; and

 

WHEREAS, the Station Stockholders desire to organize their mutual relationship
as the principal stockholders of Station and their participation in the
governance of Station, and FCP, Fertitta Partners and the Members desire to
(i) restrict the sale, assignment, transfer,

 

--------------------------------------------------------------------------------




encumbrance or other disposition of the Units and (ii) provide for certain other
rights and obligations relating to the Units.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the promises and covenants contained herein,
the parties hereto agree as follows:

 

ARTICLE 1. DEFINITIONS

 

Definitions  The following terms used in this Agreement shall have the following
meanings.

 

“Affiliate” of an Equityholder means any other Person controlling, controlled by
or under common control with such Equityholder. For the purpose of this
definition, the term “control” (including with correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”), as used with
respect to any Equityholder, shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, either through the ownership of a majority of such Person’s Voting
Stock, by contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Board of Directors” means the Board of Directors of Station established
pursuant to Section 2.1(a) hereof.

 

“Board of Managers” means the Board of Managers of FCP, Fertitta Partners or FCP
VoteCo, as applicable, established pursuant to the FCP Operating Agreement, the
Fertitta Partners Operating Agreement or the FCP VoteCo Operating Agreement,
respectively.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks are authorized or required to close in New York City, New York
or the State of Nevada.

 

“Bylaws” means the Amended and Restated Bylaws of Station, as amended, modified
or supplemented from time to time.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations, rights or other equivalents (however
designated) of corporate stock; and (ii) with respect to any other Person, any
and all partnership, member’s, membership or other equity interests of such
Person.

 

“Cause” for the removal of any Director means such director has been found
unsuitable by a Gaming Authority.

 

“Class A Member(s)” means the Members holding Class A Units.

 

2

--------------------------------------------------------------------------------




“Class A Units” means Units of FCP or Fertitta Partners, as applicable,
designated as “Class A Units” under the FCP Operating Agreement or Fertitta
Partners Operating Agreement, respectively.

 

“Class B Member(s)” means the Members holding Class B Units.

 

“Class B Units” means Units of FCP or Fertitta Partners, as applicable,
designated as “Class B Units” under the FCP Operating Agreement or Fertitta
Partners Operating Agreement, respectively.

 

“Class C Member(s)” means the Members holding Class C Units.

 

“Class C Units” means Units of FCP or Fertitta Partners, as applicable,
designated as “Class C Units” under the FCP Operating Agreement or Fertitta
Partners Operating Agreement, respectively.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any succeeding law).

 

“Common Stock” means the non-voting common stock, $0.01 par value per share, and
the voting common stock, $0.01 par value per share, of Station.

 

“Disability” means a Person is unable to perform the duties arising as a result
of his position or employment by Parent by reason of any medically determinable
physical or mental impairment that can reasonably be expected to last for a
continuous period of not less than 12 months.

 

“Dragged Members” has the meaning set forth in Section 3.5.3(a).

 

“Dragged Stockholders” has the meaning set forth in Section 3.4.3(a).

 

“Dragging Members” has the meaning set forth in Section 3.5.3(a).

 

“Dragging Stockholders” has the meaning set forth in Section 3.4.3(a).

 

“Drag Subject Company” has the meaning set forth in Section 3.5.3(a).

 

“Equityholders” has the meaning set forth in the preamble hereto.

 

“Equity Interests” of any Person means Capital Stock of such Person or warrants,
options or other rights to acquire Capital Stock of such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

 

“Family Members” means, with respect to any individual, such Person’s spouse,
children, siblings, parents and all lineal descendants of such Person’s parents
(in each case, natural or adopted).

 

3

--------------------------------------------------------------------------------




“Family Trust” means, with respect to any individual, a trust, limited
partnership or limited liability company benefiting solely such individual or
the Family Members of such individual.

 

“FCP” has the meaning set forth in the preamble hereto.

 

“FCP Merger Sub” has the meaning set forth in the Recitals hereof.

 

“FCP Operating Agreement” means that certain Second Amended and Restated
Operating Agreement of FCP dated as of even date herewith.

 

“FCP VoteCo” has the meaning set forth in the preamble hereto.

 

“FCP VoteCo Operating Agreement” means that certain Amended and Restated
Operating Agreement of FCP VoteCo dated as of even date herewith.

 

“Fertitta Partners” has the meaning set forth in the preamble hereto.

 

“Fertitta Partners Operating Agreement” means that certain Amended and Restated
Operating Agreement of Fertitta Partners dated as of even date herewith.

 

“Fertitta Units” has the meaning set forth in Section 2.1(a)(ii).

 

“Gaming Authority” means the Nevada Gaming Commission, the Nevada State Gaming
Control Board, the National Indian Gaming Commission or any agency of any
sovereign entity, state, county, city or other political subdivision which has,
or may at any time after the date of this Agreement have, jurisdiction over all
or any portion of the gaming activities of Station or any of the Subsidiaries,
or over ownership of an interest in an entity engaged in gaming activities, or
any successor to any such authority.

 

“Gaming Laws” means those laws pursuant to which any Gaming Authority possesses
regulatory, licensing or permit authority over gaming or the ownership or
management thereof within any jurisdiction and, within the State of Nevada,
specifically, the Nevada Gaming Control Act, as codified in NRS Chapter 463, as
amended from time to time, and the regulations of the Nevada Gaming Authorities
promulgated thereunder, as amended from time to time.

 

“Gaming License” shall mean all licenses, consents, permits, approvals,
authorizations, registrations, findings of suitability, franchises, entitlements
and orders of registration issued by any Gaming Authority necessary for or
relating to the conduct of activities or the ownership of an interest in an
entity engaged in activities under the Gaming Laws.

 

“Holding” has the meaning set forth in the preamble hereto.

 

“Initial Public Offering” means the closing of the first firm commitment
underwritten public offering pursuant to a Registration Statement that became
effective after the date hereof covering the offer and sale of Capital Stock for
the account of Station or any Subsidiary or any successor thereof (including
Newco) that owns or controls substantially all of the assets of Station or its
successors to the public, which results in such Capital Stock being

 

4

--------------------------------------------------------------------------------




listed for trading on the New York Stock Exchange, American Stock Exchange or
the NASDAQ Global Market or any other national securities exchange.

 

“Major Action” has the meaning set forth in Section 2.1(f).

 

“Member” has the meaning set forth in the preamble hereto.

 

“Merger Agreement” has the meaning set forth in the Recitals hereof.

 

“Named Executive Director” has the meaning set forth in Section 2.1(a)(i).

 

“Named Executive Members” means FCP Class B Holdco LLC, a Nevada limited
liability company, FJF Investco, LLC, a Nevada limited liability company, and
LJF Investco, LLC, a Nevada limited liability company, in such Persons’
capacities as Members of FCP and Fertitta Partners.

 

“Named Executive Designees” means FJF Investco, LLC, a Nevada limited liability
company, and/or LJF Investco, LLC, a Nevada limited liability company; provided
that such Person has obtained all necessary approvals from the Gaming
Authorities.

 

“Named Executive Member Loan” has the meaning set forth in Section 4.1.

 

“Named Executive Member Loan Amount” has the meaning set forth in Section 4.1.

 

“Named Executive Officers” means Frank J. Fertitta III and Lorenzo J. Fertitta.

 

“Newco” means the resulting publicly traded company following the consummation
of an Initial Public Offering.

 

“Non-voting Stockholders” means Holding and Fertitta Partners.

 

“NRS” means the Nevada Revised Statutes as in effect on the date hereof and as
amended hereafter from time to time.

 

“Offering Member” has the meaning set forth in Section 3.5.1(a).

 

“Offering Stockholder” has the meaning set forth in Section 3.4.1(a).

 

“Permitted Transfer” means (a) any Transfer of Shares or Units, as applicable,
by an Equityholder who is not an individual to any Affiliate of such
Equityholder; (b) any redemptions and other repurchases of Shares or Units by
FCP, Fertitta Partners or Station, as applicable, or any Subsidiary thereof from
an employee in connection with the termination of his or her employment with
FCP, Fertitta Partners, Station or any Subsidiary pursuant to this Agreement,
the FCP Operating Agreement, the Fertitta Partners Operating Agreement, or such
employee’s employment agreement; (c) any pledge of Shares or Class A Units or
Class B Units, as applicable, made pursuant to a bona fide loan transaction
which creates a mere security interest (but not including any foreclosure of
such pledge); (d) any Transfer of Shares or Class A

 

5

--------------------------------------------------------------------------------




Units or Class B Units, as applicable, by an individual, to a Family Trust with
respect to such individual, or otherwise for estate planning or similar purposes
solely to such individual’s Family Members; and (e) any distribution by the
Sponsor Member of Units of FCP to the limited partners of such Sponsor Member
and/or such Sponsor Member’s parent entities.

 

“Person” means any individual, partnership, limited liability company,
association, corporation, trust or other entity.

 

“Registration Statement” means, in connection with the public offering and sale
of Equity Interests of Station or any Subsidiary or any successor thereof
(including Newco) that owns or controls substantially all of the assets of
Station, a registration statement (including pursuant to Rule 415 under the
Securities Act) in compliance with the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Selling Member” has the meaning set forth in Section 3.5.2.

 

“Selling Stockholder” has the meaning set forth in Section 3.4.2.

 

“Share Drag Sale” has the meaning set forth in Section 3.4.3(a).

 

“Share Buyer” has the meaning set forth in Section 3.4.2.

 

“Share Offer” has the meaning set forth in Section 3.4.1(a)(ii).

 

“Share Offer Letter” has the meaning set forth in Section 3.4.1(a).

 

“Share Offer Period” has the meaning set forth in Section 3.4.1(a)(ii).

 

“Share Offerees” has the meaning set forth in Section 3.4.1(a).

 

“Share Purchaser” has the meaning set forth in Section 3.4.3(a).

 

“Share Tag Along Notice” has the meaning set forth in Section 3.4.2.

 

“Share Tag Sale” has the meaning set forth in Section 3.4.2.

 

“Share Tag Seller” has the meaning set forth in Section 3.4.2.

 

“Shares” means the Common Stock and any and all other Capital Stock of Station.

 

“Side Letter Agreement” means that certain letter agreement dated as of the date
hereof by and among the Sponsor Member, FJF Investco, LLC, a Nevada limited
liability company, Frank J. Fertitta III, LJF Investco, LLC, a Nevada limited
liability company, and Lorenzo J. Fertitta.

 

“Sponsor Director” has the meaning set forth in Section 2.1(a)(i).

 

6

--------------------------------------------------------------------------------




“Sponsor Member” means FC Investor, LLC, a Delaware limited liability company,
in such Person’s capacity as a Member of FCP.

 

“Station” has the meaning set forth in the preamble hereto.

 

“Station Stockholder” has the meaning set forth in the preamble hereto.

 

“Subject Units” has the meaning set forth in Section 3.5.1(a).

 

“Subject Shares” has the meaning set forth in Section 3.4.1(a).

 

“Subsidiaries” means all Persons in which Station owns, directly or indirectly,
a majority of the Voting Stock or is a general partner or otherwise has the
power to control, by agreement or otherwise, the management and general business
affairs of such other Person.

 

“Supermajority” means a majority of the Board of Directors, including at least
one Named Executive Director and one Sponsor Director, and a majority of the
Board of Managers, including at least one Named Executive Director and one
Sponsor Director.

 

“Tag Along Shares” has the meaning set forth in Section 3.4.2.

 

“Tag Along Units” has the meaning set forth in Section 3.5.2.

 

“Transfer,” “Transferee” and “Transferor” have the respective meanings set forth
in Section 3.1.

 

“Unit Buyer” has the meaning set forth in Section 3.5.2.

 

“Unit Purchaser” has the meaning set forth in Section 3.5.3(a).

 

“Unit Drag Sale” has the meaning set forth in Section 3.5.3(a).

 

“Unit Offer” has the meaning set forth in Section 3.5.1(ii).

 

“Unit Offer Letter” has the meaning set forth in Section 3.5.1(a).

 

“Unit Offer Period” has the meaning set forth in Section 3.5.1(ii).

 

“Unit Offerees” has the meaning set forth in Section 3.5.1(a).

 

“Unit Tag Along Notice” has the meaning set forth in Section 3.5.2.

 

“Unit Tag Sale” has the meaning set forth in Section 3.5.2.

 

“Unit Tag Seller” has the meaning set forth in Section 3.5.2.

 

“Units” with respect to any Member, means the units representing such Member’s
interest in FCP or Fertitta Partners, as applicable, as set forth in the books
and records of FCP or Fertitta Partners, respectively.

 

7

--------------------------------------------------------------------------------




“VoteCo Sponsor Member” means Thomas J. Barrack, Jr. or such Person who is the
successor to Thomas J. Barrack, Jr. as Chairman and Chief Executive Officer at
Colony Capital, LLC or is designated thereby and is the Transferee of interests
in FCP VoteCo pursuant to the terms of the FCP VoteCo Operating Agreement;
provided that such Person has obtained all necessary approvals from the Gaming
Authorities.

 

“Voting Stock” of any Person means any Capital Stock or other Equity Interests
of any class or classes of such Person whose holders are entitled under ordinary
circumstances (irrespective of whether at the time stock or other equity
interests of any other class or classes shall have or might have voting power by
reason of the happening of any contingency) to vote for the election of a
majority of the directors, managers, trustees or other governing body of such
Person.

 

Rules of Interpretation. Unless the context otherwise clearly requires:  (a) a
term has the meaning assigned to it; (b) “or” is not exclusive; (c) wherever
from the context it appears appropriate, each term stated in either the singular
or the plural shall include the singular and the plural, and pronouns stated in
either the masculine, feminine or neuter shall include the masculine, feminine
and neuter; (d) provisions apply to successive events and transactions; (e) all
references in this Agreement to “including” shall be deemed to be followed by
the phrase “without limitation”; (f) all references in this Agreement to
designated “Articles,” “Sections,” “paragraphs,” “clauses” and other
subdivisions are to the designated Articles, Sections, paragraphs, clauses and
other subdivisions of this Agreement, and the words “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section, paragraph, clause or other
subdivision; and (g) any definition of or reference to any agreement,
instrument, document, statute or regulation herein shall be construed as
referring to such agreement, instrument, document, statute or regulation as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein).

 

ARTICLE 2. BOARD OF DIRECTORS OF STATION

 

Section 2.1                                      Board of Directors. A Board of
Directors shall be established to manage the business and affairs of Station in
accordance with the following terms, and FCP VoteCo agrees that it will at all
times take all such action as is reasonably required to elect the Board of
Directors in accordance with the following terms:

 

(a)                                  Appointment and Term of Directors;
Vacancies.

 

(i)                                     The Board of Directors shall consist of
up to five (5) directors, or such other number of members as may be agreed by a
Supermajority of the Board of Directors and shall initially consist of three (3)
directors. Subject to Sections 2.1(a)(ii), 2.1(a)(iii), 2.1(a)(iv) and
2.1(a)(v), the Named Executive Officers shall have the right to appoint up to
three (3) members of the Board of Directors (each, a “Named Executive Director,”
and, collectively, the “Named Executive Directors”), and the VoteCo Sponsor
Member shall have the right to appoint up to two (2) members of the Board of
Directors (each, a “Sponsor Director,” and, collectively, the “Sponsor
Directors”). The Named Executive

 

8

--------------------------------------------------------------------------------


 

Officers shall initially appoint Frank J. Fertitta III and Lorenzo J. Fertitta
as Named Executive Directors and the VoteCo Sponsor Member shall initially
appoint Thomas J. Barrack, Jr. as a Sponsor Director. Any member of the Board of
Directors may resign at any time upon written notice to Station; provided,
however, that, subject to applicable law, for so long as Frank J. Fertitta III
and Lorenzo J. Fertitta serve as a Chief Executive Officer and/or President of
Station, the Named Executive Officers shall appoint Frank J. Fertitta III and
Lorenzo J. Fertitta to serve as Named Executive Directors. Any such resignation
shall take effect at the time specified therein or, if the time be not
specified, upon receipt thereof, and the acceptance of such resignation, unless
required by the terms thereof, shall not be necessary to make such resignation
effective. The Named Executive Officers shall have the sole right to remove the
Named Executive Directors and the VoteCo Sponsor Member shall have the sole
right to remove the Sponsor Directors; provided that, the VoteCo Sponsor Member
shall remove a Sponsor Director, and the Named Executive Officers shall remove a
Named Executive Director, if there is Cause to remove such Sponsor Director or
Named Executive Director. Subject to Sections 2.1(a)(ii), 2.1(a)(iii),
2.1(a)(iv) and 2.1(a)(v), should any individual designated or elected as a
member of the Board of Directors be unwilling or unable to serve, or otherwise
cease to serve (including by means of removal), a Named Executive Director
vacancy shall be filled by the Named Executive Members and a Sponsor Director
vacancy shall be filled by the VoteCo Sponsor Member.

 

(ii)                                  Upon the death or Disability of both of
the Named Executive Officers, the Board of Directors shall be appointed as
follows:  (A) if the Named Executive Members continue to own, in the aggregate,
more than fifty percent (50%) of the total Class A Units and Class B Units
issued by FCP and Class A Units and Class B Units issued by Fertitta Partners
(collectively, the “Fertitta Units”) to the Named Executive Members on the date
hereof, the Named Executive Designees shall have the right to appoint two
(2) members of the Board of Directors, which directors shall be deemed to be
Named Executive Directors, and the VoteCo Sponsor Member shall be entitled to
appoint three (3) members of the Board of Directors, which directors shall be
deemed to be Sponsor Directors; (B) if such Named Executive Members continue to
own, in the aggregate, fifty percent (50%) or less but greater than twenty-five
percent (25%) of the total number of Fertitta Units issued to the Named
Executive Members on the date hereof, the Named Executive Designees shall have
the right to appoint one (1) member of the Board of Directors, the VoteCo
Sponsor Member shall be entitled to appoint three (3) members of the Board of
Directors and one (1) member of the Board of Directors shall be appointed as
mutually agreed by such Named Executive Designees and the VoteCo Sponsor Member;
(C) if such Named Executive Members continue to own, in the aggregate,
twenty-five percent (25%) or less but greater than ten percent (10%) of the
total number of Fertitta Units issued to the Named Executive Members on the date
hereof, one (1) member of the Board of Directors shall be appointed as mutually
agreed by the Named Executive Designees and the VoteCo Sponsor Member, and the
VoteCo Sponsor Member shall be entitled to appoint four (4) members of the Board
of Directors; and (D) if such Named Executive Members continue to own, in the
aggregate, less than ten percent (10%) of the total number of Fertitta Units
issued to the Named Executive Members on the date hereof, the Named Executive
Designees shall not have the right to appoint any members to the Board of
Directors and all members of the Board of Directors shall be

 

9

--------------------------------------------------------------------------------




appointed by the VoteCo Sponsor Member; provided that if the members of the
Board of Directors are being appointed pursuant to Section 2.1(a)(ii)(B) or
2.1(a)(ii)(C), then no action of the Board of Directors shall require the
approval of a Supermajority of the Board of Directors; provided, further, that
the Named Executive Designees may only appoint those individuals listed in the
Side Letter Agreement as their designee(s) to the Board of Directors, and shall
make such appointments in the manner set forth in the Side Letter Agreement, or
such other individual(s) reasonably acceptable to the VoteCo Sponsor Member;
provided, further, that the Named Executive Directors appointed pursuant to
Section 2.1(a)(ii)(A) shall be required to make timely decisions and shall not
be permitted to abstain from any decision that requires the approval of a
Supermajority of the Board of Directors.

 

(iii)                               In the event at least one Named Executive
Officer continues to serve as a member of the board of directors of Station and
as Chief Executive Officer and/or President of Station, the Board of Directors
shall be appointed as follows:  if the Named Executive Members continue to own,
in the aggregate, twenty-five percent (25%) or less of the total number of
Fertitta Units issued to the Named Executive Members on the date hereof, the
Named Executive Officers and the Named Executive Designees shall have the right
to appoint two (2) members of the Board of Directors, which directors will be
deemed to be Named Executive Directors, and the VoteCo Sponsor Member shall be
entitled to appoint three (3) members of the Board of Directors, which directors
will be deemed to be Sponsor Directors; provided that if the members of the
Board of Directors are being appointed pursuant to this Section 2.1(a)(iii) and
the Named Executive Members continue to own, in the aggregate, less than ten
percent (10%) of the total number of Fertitta Units issued to the Named
Executive Members on the date hereof, then no action of the Board of Directors
shall require the approval of a Supermajority of the Board of Directors.

 

(iv)                              In the event at least one Named Executive
Officer continues to serve as a member of the board of directors of Station but
neither Named Executive Officer is serving as the Chief Executive Officer and/or
the President of Station, the Board of Directors shall be appointed as follows: 
(A) if the Named Executive Members continue to own, in the aggregate, more than
twenty-five percent (25%) of the total number of Fertitta Units issued to the
Named Executive Members on the date hereof, the Named Executive Officers and the
Named Executive Designees shall have the right to appoint two (2) members of the
Board of Directors, which directors shall be deemed to be Named Executive
Directors and the VoteCo Sponsor Member shall be entitled to appoint three
(3) members of the Board of Directors, which directors shall be deemed to be
Sponsor Directors; (B) if the Named Executive Members continue to own, in the
aggregate, twenty-five percent (25%) or less but greater than ten percent (10%)
of the total number of Fertitta Units issued to the Named Executive Members on
the date hereof, the Named Executive Officers and the Named Executive Designees
shall have the right to appoint two (2) members of the Board of Directors, which
directors shall be deemed to be Named Executive Directors, the VoteCo Sponsor
Member shall have the right to appoint two (2) members of the Board of
Directors, which directors shall be deemed to be Sponsor Directors, and one
(1) member of the Board of Directors shall be appointed as mutually agreed by
the Named Executive Officers and the Named Executive Designees and the

 

10

--------------------------------------------------------------------------------




VoteCo Sponsor Member; and (C) if the Named Executive Members continue to own,
in the aggregate, less than ten percent (10%) of the total number of Fertitta
Units issued to the Named Executive Members on the date hereof, the Named
Executive Officers and the Named Executive Designees shall have the right to
appoint two (2) members of the Board of Directors, which directors shall be
deemed to be Named Executive Directors, and the VoteCo Sponsor Member shall have
the right to appoint three (3) members of the Board of Directors; provided that
if the members of the Board of Directors are being appointed pursuant to
Section 2.1(a)(iv)(B), 2.1(a)(iv)(C) or 2.1(a)(iv)(D), then no action of the
Board of Directors shall require the approval of a Supermajority of the Board of
Directors.

 

(v)                                 In the event that the members of the Board
of Directors are not being appointed pursuant to Section 2.1(a)(ii) and neither
Named Executive Officer is serving as (i) the Chief Executive Officer and/or
President of Station nor (ii) as a member of the Board of Directors of Station,
then the VoteCo Sponsor Member shall have the right to appoint all of the
members of the Board of Directors and no action of the Board of Directors shall
require the approval of a Supermajority of the Board of Directors.

 

(b)                           Budget. If a Supermajority of the Board of
Directors is required to approve the establishment of the annual budget or
business plan and fails to agree on the establishment of such annual budget or
business plan, the members of the Board of Directors shall work in good faith to
resolve such dispute in a timely manner and each item in the annual budget or
business plan shall be 105% of such item in the previous year’s annual budget or
business plan, subject to any equitable adjustments for acquisitions,
dispositions, new developments or other material changes to Station’s business.

 

(c)                            Quorum and Voting. During such period of time as
any action of the Board of Directors could require approval by a Supermajority
of the Board of Directors pursuant to the terms of this Agreement, the presence,
in person or by proxy, of at least one Named Executive Director and one Sponsor
Director shall constitute a quorum for the transaction of business. At any time
when no possible action of the Board of Directors would require the approval of
a Supermajority of the Board of Directors, a whole number of directors equal to
at least a majority of the entire Board of Directors, either present or
represented by proxy, shall constitute a quorum for the transaction of business,
but if there be less than a quorum at any meeting of the Board of Directors, a
majority of the directors present may adjourn the meeting from time to time,
provided that notice of adjournment and the time and place of the rescheduled
meeting shall be given to all of the directors not then in attendance. Except as
otherwise provided by this Agreement, the vote of a majority of the directors
present at a meeting at which a quorum is present or at an adjourned meeting
shall be the act of the Board of Directors.

 

(d)                           Proxies. Each director entitled to vote at a
meeting of the Board of Directors may authorize another director to act for him
or her by proxy. Each proxy shall be signed by the director giving such proxy.

 

(e)                            Expenses; Compensation. Station shall pay all
out-of-pocket expenses incurred by each director in connection with attending
regular and special meetings of the Board of Directors and any committee of the
Board of Directors. Members of the Board of Directors

 

11

--------------------------------------------------------------------------------




shall not be entitled to receive compensation for services to Station or its
Subsidiaries in their capacities as members of the Board of Directors or the
board of directors of any Subsidiary.

 

(f)                              Major Actions. Notwithstanding anything to the
contrary in this Agreement, the consent of a Supermajority of the Board of
Directors shall be required for Station to, or to authorize any of the
Subsidiaries to, take any of the actions set forth on Schedule I (each, a “Major
Action”).

 

Section 2.2                                       Station Executives.

 

So long as the Named Executive Members hold, in the aggregate, two and one-half
percent (2.5%) or more of the total number of issued and outstanding Units of
FCP and Fertitta Partners, each Named Executive Officer shall retain the title,
rights, duties and responsibilities held at Station immediately prior to the
date of this Agreement. In the event of the death, resignation, Disability or
termination of the Chief Executive Officer or President of Station, as
applicable, his successor shall be nominated by the other Named Executive
Officer and approved in good faith by the consent of a Supermajority of the
Board of Directors, which approval shall not be unreasonably withheld.

 

Section 2.3                                       Other Activities and
Competition.

 

The members of the Board of Directors shall not be required to manage Station as
their sole and exclusive function. The members of the Board of Directors
may engage in or possess any interests in business ventures and may engage in
other activities of every kind and description independently or with others in
addition to those relating to Station except to the extent expressly provided
otherwise in agreements between or among the parties hereto or their Affiliates.
Each Stockholder authorizes, consents to and approves of such present and future
activities by such Persons. Neither Station nor any Station Stockholder shall
have any right by virtue of this Agreement or the relationship created hereby in
or to other ventures or activities of the members of the Board of Directors or
to the income or proceeds derived therefrom except to the extent expressly
provided otherwise in agreements between or among the parties hereto or their
Affiliates.

 

Section 2.4                                       Directors’ Insurance.

 

Station shall maintain directors’ and officers’ liability insurance covering the
full Board of Directors in an amount not less than $40,000,000 or, if such
amount is not available at a reasonable cost, such other amount as is approved
by a Supermajority of the Board of Directors and “key man” life insurance for
each of the Named Executive Officers in an amount to be approved by a
Supermajority of the Board of Directors.

 

Section 2.5                                       Additional Shares; Preemptive
Rights.

 

(g)                           Station may, at the discretion of a Supermajority
of the Board of Directors and subject to the receipt of all required Gaming
Licenses under Gaming Laws, issue additional Shares at any time and from time to
time to any Person for any amount of consideration, if any, as determined in
good faith by the Board of Directors;

 

(h)                           (i)  In the event that Station shall sell or issue
Equity Interests of Station to any Person, each Non-voting Stockholder shall
have the preemptive right to purchase or subscribe to such Equity Interests on
the same terms and conditions as such interests are being offered and sold, such
subscription being conditioned upon the actual sale of such Equity Interests;
provided, however, that if the Equity Interests to be sold or issued by Station
are Voting Stock, then FCP VoteCo, and not the Non-voting Stockholders, shall
have the preemptive

 

12

--------------------------------------------------------------------------------




right to purchase or subscribe to such Voting Stock on the same terms and
conditions as such Voting Stock is being offered and sold or issued; provided,
further, that such preemptive rights shall not extend to Equity Interests if
such interests are to be issued by Station (1) to effect a merger, (2) pursuant
to employee stock option plans, employee stock purchase plans, or other employee
benefit plans established exclusively for compensatory purposes, which plans are
approved by the Board of Directors, (3) under a plan of reorganization approved
in a proceeding under any applicable act of Congress relating to the
reorganization of corporations, (4) upon conversion of or exercise of
convertible securities, warrants or options, (5) pursuant to a public offering
registered under the Securities Act, (6) in connection with any stock split,
stock dividend or recapitalization of Station or (7) in connection with bona
fide corporate partnering transactions or other bona fide strategic transactions
on terms approved by a Supermajority of the Board of Directors the primary
purpose of which are not to raise capital for Station. A Non-voting
Stockholder’s pro rata share, for purposes of this Section 2.5, is the ratio of
the number of shares of Common Stock owned by such Non-voting Stockholder
immediately prior to such issuance bears to the total number of shares of Common
Stock held by all Non-voting Stockholders immediately prior to such issuance.

 

(ii)                                  Written notice specifying the contemplated
date the new Equity Interests are to be sold or issued and the offering terms
thereof shall be delivered by Station to each of the Non-voting Stockholders or
FCP VoteCo, as applicable, no later than thirty (30) days or earlier than
sixty (60) days prior to such contemplated sale or issue date, and each such
Non-voting Stockholder or FCP VoteCo, as applicable, shall have until
ten (10) days prior to the contemplated sale or issue date specified in such
notice to inform Station of its intentions as to the exercise of the preemptive
right provided herein. If no written reply is received by Station prior to the
tenth (10th) day before the contemplated sale date specified in such notice,
Station may treat the preemptive right of such non-responding holder to have
been waived for that, but only for that, transaction. If the offering of Equity
Interests is not fully subscribed by the Non-voting Stockholders or FCP VoteCo,
as applicable, the remaining unsubscribed Equity Interests shall be reoffered by
Station to the Station Stockholders that purchase their full allotment upon the
terms set forth in this paragraph except that such Station Stockholders must
exercise their purchase rights within seven (7) days of receipt of such reoffer.
Any Equity Interests that are not purchased by the Non-voting Stockholders or
FCP VoteCo pursuant to this Section 2.5 may be sold by Station to such
purchasers as are approved by the Board of Directors.

 

ARTICLE 3. TRANSFERS OF INTERESTS

 

Section 3.1                                       General.

 

(a)                            No Equityholder may sell, assign, pledge or in
any manner dispose of or create or suffer the creation of a security interest in
or any encumbrance on all or a portion of its Shares of Station or Units of FCP
or Fertitta Partners, as applicable (the commission of any such act being
referred to as a “Transfer,” any person who effects a Transfer being referred to
as a “Transferor” and any person to whom a Transfer is effected being referred
to as a “Transferee”), except in accordance with the terms and conditions set
forth in this Article 3, the FCP Operating Agreement and the Fertitta Partners
Operating Agreement. No Transfer of Shares or Units, as applicable, shall be
effective until such time as all requirements of this Article 3 in respect
thereof have been satisfied and, if consents, approvals or waivers are required
by the Board of

 

13

--------------------------------------------------------------------------------




Directors, all of same shall have been confirmed in writing by the Board of
Directors. No Transfer of Shares or Units, as applicable, shall be effective
without the receipt of all Gaming Licenses required under applicable Gaming
Laws. Any Transfer or purported Transfer of Shares or Units, as applicable, not
made in accordance with this Agreement shall be null and void and of no force or
effect whatsoever.

 

(b)                           Notwithstanding the foregoing, no Member
may Transfer all or any portion of its (i) Class A Units other than (A) pursuant
to a Permitted Transfer or (B) pursuant to Sections 3.5.1, 3.5.2 and 3.5.3 or
(ii) Class B Units or Class C Units other than (x) pursuant to a Permitted
Transfer or (y) pursuant to Sections 3.5.2 and 3.5.3, in any case subject to the
terms and conditions of the FCP Operating Agreement and the Fertitta Partners
Operating Agreement; provided, that no Member may Transfer all or any portion of
its Class A Units prior to the fourth (4th) anniversary of the date hereof,
unless such Transfer is approved by the consent of a Supermajority of the Board
of Directors of Station, other than (i) a Permitted Transfer or (ii) in the case
of the Named Executive Members, upon the death or Disability of both of the
Named Executive Officers.

 

Section 3.2                                       Further Requirements with
respect to Transfers of Shares.

 

In addition to the other requirements of Section 3.1, and unless waived in whole
or in part by the Board of Directors (to the extent waivable under applicable
law), no Transfer of Shares of Station, including a Permitted Transfer, may be
made unless the following conditions are met:

 

(a)                            The Transferor shall have paid all reasonable
costs and expenses, including attorneys’ fees and disbursements and the cost of
the preparation, filing and publishing of any amendment to this Agreement,
incurred by Station in connection with the Transfer;

 

(b)                           The Transferor shall have delivered to Station a
fully executed copy of all documents relating to the Transfer, executed by both
the Transferor and the Transferee, and the agreement of the Transferee in
writing and otherwise in form and substance acceptable to the Board of Directors
to be bound by the terms of this Agreement.

 

(c)                            The Board of Directors shall have been reasonably
satisfied, including, at its option, having received an opinion of counsel to
Station reasonably acceptable to the Board of Directors, that:

 

(i)                                     the Transfer will not violate the
Securities Act or any other applicable Federal, state or non-United States
securities laws, rules or regulations;

 

(ii)                                  the Transfer will not cause some or all of
the assets of Station to be “plan assets” or the investment activity of Station
to constitute “prohibited transactions” under ERISA or the Code;

 

(iii)                               the Transferee shall have obtained all
necessary Gaming Licenses; and

 

(iv)                              the Transfer will not cause Station to be an
investment company required to be registered under the Investment Company Act of
1940, as amended.

 

14

--------------------------------------------------------------------------------




Any waivers from the Board of Directors under this Section 3.2 shall be given or
denied in the good faith and reasonable discretion of a Supermajority of the
Board of Directors. Station shall reflect each Transfer and admission authorized
under this Article 3 (including the terms and conditions imposed thereon by the
Board of Directors) by preparing an amendment to this Agreement dated as of the
date of such Transfer. The form and content of all documentation delivered to
the Board of Directors under this Section 3.2 shall be subject to the approval
of the Board of Directors, which approval may be granted or withheld in the good
faith and reasonable discretion of the Board of Directors.

 

Section 3.3                                       Indirect Transfers.

 

If any Equityholder is an entity that was formed primarily for the purpose of
acquiring Shares or Units, as applicable, or that has no substantial assets
other than Shares or Units, such Equityholder agrees that (i) its Equity
Interests (and other Equity Interests in any similar entities controlling such
entity) will note the restrictions contained in this Article 3 and (ii) none of
such Equity Interests may be transferred to any Person other than in accordance
with the terms and provisions of this Article 3 as if such Equity Interests were
Shares or Units. No Equityholder shall Transfer any Shares or Units if such
Transfer would violate the intention of this Section 3.3. Notwithstanding the
foregoing, the provisions of this Section 3.3 shall not be applicable to (a) the
transfer of any limited liability company membership interests titled “Class B
Units” in the Sponsor Member or (b) the transfer or issuance of any limited
liability company membership interests titled “Class B Units” in FCP Class B
Holdco LLC in connection with the termination of employment by Station or its
Subsidiaries of any holder thereof or the commencement of employment by Station
or its Subsidiaries of any recipient thereof.

 

Section 3.4                          Transfer Provisions with respect to Station

 

3.4.1            Right of First Offer.

 

(a)                            Prior to making any Transfer (other than pursuant
to a Permitted Transfer) of Shares (the “Subject Shares”), a Non-voting
Stockholder (an “Offering Stockholder”) shall deliver to Station and each other
Non-voting Stockholder owning more than ten percent (10%) of the total
outstanding number of Shares of Station at the time of such Transfer (the “Share
Offerees”) a letter (the “Share Offer Letter”) signed by such Offering
Stockholder setting forth:

 

(i)                                     the prospective purchase price per Share
in cash for the Subject Shares;

 

(ii)                                  such Offering Stockholder’s offer,
irrevocable by its terms for thirty (30) Business Days following the delivery of
the Share Offer Letter (such period, the “Share Offer Period”), to sell to the
Share Offerees, all but not less than all the Subject Shares, for a purchase
price per Share equal to the purchase price per Share in cash set forth in such
Share Offer Letter (the “Share Offer”); and

 

(iii)                               closing arrangements and, to the extent such
date is determinable, a closing date (which shall be subject to the attainment
of approvals from the applicable Gaming Authorities) for any purchase and sale
that may be effected by the Share Offerees pursuant to this Section 3.4.1.

 

15

--------------------------------------------------------------------------------




During the Share Offer Period, the Share Offerees shall have the right to enter
into definitive agreements to purchase all but not less than all the Subject
Shares for the same price per Share set forth in the Share Offer.

 

If more than one Share Offeree elects to purchase the Subject Shares and the
aggregate number of Subject Shares elected to be purchased by all Share Offerees
exceeds the actual number of Subject Shares, the Subject Shares shall be
allocated among such Share Offerees pro rata according to the number of
non-voting Shares of Station owned by each such Share Offeree relative to the
aggregate number of non-voting Shares of Station owned by all such Share
Offerees, up to the number of Subject Shares elected to be purchased by such
Share Offeree.

 

If, upon the expiration of the Share Offer Period, the Share Offerees elect to
not exercise the right of first offer with respect to all of the Subject Shares,
the Offering Stockholder may sell all, but not less than all, of such Subject
Shares to a third party for not less than ninety-five percent (95%) of the
purchase price per Share contained in such Share Offer; provided, however, that
any such third party must execute a joinder agreement to this agreement in a
form reasonably satisfactory to a Supermajority of the Board of Directors
pursuant to which such third party agrees to be a “Station Stockholder” for all
purposes hereunder. Prior to consummating any such sale, the Offering
Stockholder shall, upon request from the Share Offerees or Station, provide the
requesting party with reasonable supporting documentation with respect to the
price per Share of any such sale so as to demonstrate such Offering
Stockholder’s compliance with the provisions of the preceding sentence. Station
shall provide such third party reasonable access to its books and records during
reasonable business hours and upon reasonable advance notice at the sole cost
and expense of the inspecting third party. If such sale has not been completed
within two hundred seventy (270) calendar days of the closing date proposed in
the Share Offer Letter, the Subject Shares covered by such Share Offer may not
thereafter be sold by such Offering Stockholder unless the procedures set forth
in this Section 3.4.1 shall have again been complied with.

 

(b)                           Sale of Subject Shares. If one or more of the
Share Offerees accept in writing the Share Offer to purchase all but not less
than all of the Subject Shares, the closing of the purchase and sale pursuant to
such acceptance shall take place at the offices of Station on the date set forth
in the Share Offer Letter, or at such other place or on such other date as the
applicable parties may agree or such later date as may be necessary to obtain
any required Gaming Licenses and other regulatory approvals. In connection with
such purchase and sale, each party shall execute and deliver all agreements,
certificates and other documentation reasonably requested by, and in form and
substance reasonably satisfactory to, the other party to effect the purchase of
the Subject Shares hereunder, and the Offering Stockholder shall execute and
deliver certificates representing the Subject Shares duly endorsed for transfer.

 

3.4.2                        Tag Along Rights.

 

Subject to compliance with Sections 3.1 and 3.4.1, at least thirty (30) days
prior to the sale of any non-voting Shares of Station by one or more Station
Stockholders (collectively, the “Selling Stockholder”) in one or more series of
related transactions to one or more related Persons (collectively, the “Share
Buyer”) other than pursuant to a Permitted Transfer or a sale to Offerees
pursuant to Section 3.4.1 (each, a “Share Tag Sale”), such Selling Stockholder
shall provide to each other Non-voting Stockholder (each, a “Share Tag

 

16

--------------------------------------------------------------------------------




Seller”) a notice (a “Share Tag Along Notice”) setting forth in reasonable
detail the terms of such sale, the aggregate number of non-voting Shares such
Share Buyer wishes to purchase (the “Tag Along Shares”) and identifying the name
and address of the Share Buyer. Upon the written request of any Share Tag Seller
made prior to the later of (x) the fifteenth (15th) day after the day the Share
Tag Along Notice is received by such Share Tag Seller and (y) five (5) Business
Days following the expiration of the Share Offer Period in respect of such Share
Tag Sale under Section 3.4.1 above, subject to applicable Gaming Laws and the
receipt of all required Gaming Licenses, the Selling Stockholder proposing to
make the sale shall cause the Share Buyer to purchase from such Share Tag Seller
the number of non-voting Shares held by such Share Tag Seller equal to the
lesser of (i) the number of non-voting Shares requested to be included in the
Share Tag Sale by such Share Tag Seller and (ii) a number determined by
multiplying (x) a fraction, the numerator of which is the total number of
non-voting Shares held by such Tag Seller, and the denominator of which is the
total number of non-voting Shares held by all of the Share Tag Sellers and the
Selling Stockholder by (y) the number of Tag Along Shares to be sold in such
Share Tag Sale. Such purchase shall be made on the same date and on terms and
conditions at least as favorable to such Share Tag Seller as the terms and
conditions contained in the Share Tag Along Notice delivered in connection with
such proposed transaction. Each Share Tag Seller shall take all actions which
the Selling Stockholder deems reasonably necessary or desirable to consummate
such transaction, including (i) entering into agreements with third parties
which may include representations, indemnities, holdbacks and escrows, provided,
that such agreements are on terms substantially identical or more favorable to
such Share Tag Seller than those agreed to by the Selling Stockholder (except
that, in the case of representations, warranties, holdbacks and escrows
pertaining specifically to the Selling Stockholder, each Share Tag Seller shall
make comparable representations, warranties, holdbacks and escrows, in each case
to the extent applicable and pertaining specifically to itself and only itself);
provided, further, that all representations, warranties, conditions, holdbacks
and escrows shall be of each the Selling Stockholder and each Share Tag Seller
severally and not jointly and that any liability to the Selling Stockholder and
the Share Tag Seller thereunder shall be borne by each of them on a pro rata
basis determined according to the number of Shares sold by each of them, and
(ii) obtaining all consents and approvals reasonably necessary or desirable to
consummate such transaction. The Share Tag Sellers and the Selling Stockholder
shall each pay its pro rata share (based upon the portion of the gross proceeds
each Share Tag Seller and the Selling Stockholder are entitled to receive in
such Share Tag Sale relative to the gross proceeds of the Share Tag Sale) of any
reasonable transaction costs associated with the sale other than the legal
expenses and selling commissions of the other participants in the Share Tag
Sale.

 

3.4.3                        Drag Along Rights.

 

(a)                            If a Supermajority of the Board of Directors of
Station approves a sale of all of the Shares to a Person (the “Share Purchaser”)
other than another Station Stockholder or an Affiliate of a Station Stockholder
(a “Share Drag Sale”), subject to applicable Gaming Laws, the Station
Stockholders selling such interests (the “Dragging Stockholders”) may, at their
option, require each other Station Stockholder (the “Dragged Stockholders”) to
sell all of the Shares held by such Dragged Stockholders.

 

17

--------------------------------------------------------------------------------




(b)                           Subject to the receipt of all required Gaming
Licenses, the Dragging Stockholders shall give each Dragged Stockholder not less
than fifteen (15) days prior to the date of the proposed sale, a notice
summarizing the economic terms of such Share Drag Sale, including the purchase
price, closing date and the identity of the Share Purchaser. The Dragged
Stockholder sale shall be made on the same date, at the same price and on the
same terms and conditions as provided with respect to the sale of Shares by such
Dragging Stockholder to such Share Purchaser. In connection with any Share Drag
Sale, each Dragged Stockholder shall take such actions as may be reasonably
required by the Dragging Stockholders and shall otherwise cooperate in good
faith with the Dragging Stockholders. At the closing of a Share Drag Sale, each
Dragged Stockholder shall deliver to such Share Purchaser all documents and
instruments as may be reasonably requested by such Share Purchaser in connection
with such Share Drag Sale, against payment of the appropriate purchase price;
provided that the Dragged Stockholders shall not be required to make any
representations and warranties except those relating to title of their Shares,
due authorization of the Share Drag Sale and the absence of conflicts, which
such representations and warranties shall be made severally and not jointly and
that the liability of the Station Stockholders thereunder shall be borne by each
of them on a pro rata basis determined according to the aggregate proceeds
received by each of them in the Share Drag Sale and no Dragged Stockholder shall
be required to agree to, or be deemed to have agreed to, any non-financial
terms, covenants and agreements such as non-competition and non-solicitation
agreements without its express written consent. In the event that any such Share
Drag Sale is structured as a merger, consolidation or similar business
combination, each Station Stockholder agrees to vote in favor of the transaction
and take all action to waive any dissent, appraisal or other similar rights;
provided, further, that, notwithstanding the foregoing, each Dragged Stockholder
may be liable for breaches of representations and warranties about Station or
the Subsidiaries and their operations so long as such liability is not in excess
of such Dragged Stockholder’s pro rata percentage interest in the aggregate
proceeds of the Share Drag Sale.

 

(c)                            Upon consummation of a Share Drag Sale, if a
Dragged Stockholder has not delivered any documents and instruments as
contemplated by the preceding paragraph (b), such Dragged Stockholder shall no
longer be considered a holder of Shares, and such Dragged Stockholder’s sole
rights with respect to such Shares shall be to receive the consideration
receivable in connection with such Share Drag Sale upon delivery of the
appropriate documents and instruments.

 

Section 3.5                          Transfer Provisions with respect to FCP and
Fertitta Partners

 

3.5.1                        Right of First Offer.

 

(a)                            Prior to making any Transfer (other than pursuant
to a Permitted Transfer) of Class A Units in FCP or Fertitta Partners (the
“Subject Units”), a Member (an “Offering Member”) shall deliver to FCP, Fertitta
Partners and each Class A Member owning more than ten percent (10%) of the total
outstanding number of Class A Units of FCP and Fertitta Partners at the time of
such Transfer (the “Unit Offerees”) a letter (the “Unit Offer Letter”) signed by
such Offering Member setting forth:

 

18

--------------------------------------------------------------------------------




(i)                                     the prospective purchase price per
Class A Unit in cash for the Subject Units;

 

(ii)                                  such Offering Member’s offer, irrevocable
by its terms for thirty (30) Business Days following the delivery of the Unit
Offer Letter (such period, the “Unit Offer Period”), to sell to the Unit
Offerees, all but not less than all the Subject Units, for a purchase price per
Class A Unit equal to the purchase price per Class A Unit in cash set forth in
such Unit Offer Letter (the “Unit Offer”); and

 

(iii)                               closing arrangements and, to the extent such
date is determinable, a closing date (which shall be subject to the attainment
of approvals from the applicable Gaming Authorities) for any purchase and sale
that may be effected by the Unit Offerees pursuant to this Section 3.5.1.

 

During the Unit Offer Period, the Unit Offerees shall have the right to enter
into definitive agreements to purchase all but not less than all the Subject
Units for the same price per Class A Unit set forth in the Unit Offer.

 

If more than one Unit Offeree elects to purchase the Subject Units and the
aggregate number of Subject Units elected to be purchased by all Unit Offerees
exceeds the actual number of Subject Units, the Subject Units shall be allocated
among such Unit Offerees pro rata according to the number of Class A Units of
FCP and Fertitta Partners owned by each such Unit Offeree relative to the
aggregate number of Class A Units of FCP and Fertitta Partners owned by all such
Unit Offerees, up to the number of Subject Units elected to be purchased by such
Unit Offeree.

 

If, upon the expiration of the Unit Offer Period, the Unit Offerees elect to not
exercise the right of first offer with respect to all of the Subject Units, the
Offering Member may sell all, but not less than all, of such Subject Units to a
third party for not less than ninety-five percent (95%) of the purchase price
per Class A Unit contained in such Unit Offer. Prior to consummating any such
sale, the Offering Member shall, upon request from the Unit Offerees, FCP or
Fertitta Partners, provide the requesting party with reasonable supporting
documentation with respect to the price per Class A Unit of any such sale so as
to demonstrate such Offering Member’s compliance with the provisions of the
preceding sentence. FCP and Fertitta Partners shall provide such third party
reasonable access to its books and records during reasonable business hours and
upon reasonable advance notice at the sole cost and expense of the inspecting
third party. If such sale has not been completed within two hundred seventy
(270) calendar days of the closing date proposed in the Unit Offer Letter, the
Subject Units covered by such Unit Offer may not thereafter be sold by such
Offering Member unless the procedures set forth in this Section 3.5.1 shall have
again been complied with.

 

(b)                           Sale of Subject Units. If one or more of the Unit
Offerees accept in writing the Unit Offer to purchase all but not less than all
of the Subject Units, the closing of the purchase and sale pursuant to such
acceptance shall take place at the offices of FCP and Fertitta Partners on the
date set forth in the Unit Offer Letter, or at such other place or on such other
date as the applicable parties may agree or such later date as may be necessary
to obtain any required Gaming Licenses and other regulatory approvals. In
connection with such purchase and sale, each party shall execute and deliver all
agreements, certificates and other documentation

 

19

--------------------------------------------------------------------------------




reasonably requested by, and in form and substance reasonably satisfactory to,
the other party to effect the purchase of the Subject Units hereunder, and the
Offering Member shall execute and deliver certificates representing the Subject
Units duly endorsed for transfer.

 

3.5.2                        Tag Along Rights.

 

Subject to compliance with Sections 3.1 and 3.5.1, at least thirty (30) days
prior to the sale of any Class A Units of FCP and/or Fertitta Partners by one or
more Members (collectively, the “Selling Member”) in one or more series of
related transactions to one or more related Persons (collectively, the “Unit
Buyer”) other than pursuant to a Permitted Transfer or a sale to Unit Offerees
pursuant to Section 3.5.1 (each, a “Unit Tag Sale”), such Selling Member shall
provide to each other Member of FCP and Fertitta Partners (if and only if the
equity value of FCP and Fertitta Partners is such that a sale of all assets of
FCP and Fertitta Partners for the aggregate equity value of FCP and Fertitta
Partners implied by the purchase price of the Class A Units being sold by the
Member (and if such equity value is not mathematically determinable assuming the
highest possible implied equity value) and the distribution of such amount
pursuant to the terms of the FCP Operating Agreement and the Fertitta Partners
Operating Agreement would have resulted in the Class B Members or Class C
Members of FCP and Fertitta Partners receiving distributions) (each, a “Unit Tag
Seller”) a notice (a “Unit Tag Along Notice”) setting forth in reasonable detail
the terms of such sale, the aggregate number of Units such Unit Buyer wishes to
purchase (the “Tag Along Units”) and identifying the name and address of the
Unit Buyer. Upon the written request of any Unit Tag Seller made prior to the
later of (x) the fifteenth (15th) day after the day the Unit Tag Along Notice is
received by such Unit Tag Seller and (y) five (5) Business Days following the
expiration of the Unit Offer Period in respect of such Unit Tag Sale under
Section 3.5.1 above, subject to applicable Gaming Laws and the receipt of all
required Gaming Licenses, the Selling Member proposing to make the sale shall
cause the Unit Buyer to purchase from such Unit Tag Seller the number of Units
held by such Unit Tag Seller equal to the lesser of (i) the number of Units
requested to be included in the Unit Tag Sale by such Unit Tag Seller and (ii) a
number determined by multiplying (x) a fraction, the numerator of which is the
total number of Units of FCP and Fertitta Partners held by such Unit Tag Seller,
and the denominator of which is the total number of Units of FCP and Fertitta
Partners held by all of the Unit Tag Sellers and the Selling Member by (y) the
number of Tag Along Units to be sold in such Unit Tag Sale. Such purchase shall
be made on the same date, at a price equal to a proportionate share of the
aggregate purchase price paid in such Unit Tag Sale (which proportionate share
shall be based upon the amount that would be distributable to such Unit Tag
Seller relative to the amount that would be distributable to all other Selling
Members had an amount equal to the equity value of FCP and Fertitta Partners
implied by such purchase price been distributed pursuant to Section 5.1 of the
FCP Operating Agreement and the Fertitta Partners Operating Agreement (as
determined by a Supermajority of the Board of Managers of FCP)) and on terms and
conditions at least as favorable to such Unit Tag Seller as the terms and
conditions contained in the Unit Tag Along Notice delivered in connection with
such proposed transaction (and if a unique implied equity value is not
mathematically determinable, using the highest possible implied purchase price).
Each Unit Tag Seller shall take all actions which the Selling Member deems
reasonably necessary or desirable to consummate such transaction, including
(i) entering into agreements with third parties which may include
representations, indemnities, holdbacks and escrows, provided, that such
agreements are on terms substantially identical or more favorable to such Unit
Tag Seller than those agreed to by the Selling Member (except that, in the case
of representations, warranties, holdbacks and escrows pertaining specifically to
the Selling

 

20

--------------------------------------------------------------------------------




Member, each Unit Tag Seller shall make comparable representations, warranties,
holdbacks and escrows, in each case to the extent applicable and pertaining
specifically to itself and only itself); provided, further, that all
representations, warranties, conditions, holdbacks and escrows shall be of each
the Selling Member and each Unit Tag Seller severally and not jointly and that
any liability to the Selling Member and the Unit Tag Seller thereunder shall be
borne by each of them on a pro rata basis determined according to the number of
Units sold by each of them, and (ii) obtaining all consents and approvals
reasonably necessary or desirable to consummate such transaction. The Unit Tag
Sellers and the Selling Member shall each pay its pro rata share (based upon the
portion of the gross proceeds each Unit Tag Seller and the Selling Member are
entitled to receive in such Unit Tag Sale relative to the gross proceeds of the
Unit Tag Sale) of any reasonable transaction costs associated with the sale
other than the legal expenses and selling commissions of the other participants
in the Unit Tag Sale.

 

3.5.3                        Drag Along Rights.

 

(a)                            If a Supermajority of the Board of Managers of
FCP approves a sale of all of the Units of FCP and/or Fertitta Partners (such
company, the “Drag Subject Company”) to a Person (the “Unit Purchaser”) other
than another Member or an Affiliate of a Member (a “Unit Drag Sale”), subject to
applicable Gaming Laws, the Members selling such interests (the “Dragging
Members”) may, at their option, require each other Member of FCP and Fertitta
Partners (the “Dragged Members”) to sell all of the Units of FCP and Fertitta
Partners held by such Dragged Members.

 

(b)                           Subject to the receipt of all required Gaming
Licenses, the Dragging Members shall give each Dragged Member not less than
fifteen (15) days prior to the date of the proposed sale, a notice summarizing
the economic terms of such Drag Sale, including the purchase price, closing date
and the identity of the Unit Purchaser. The Dragged Member sale shall be made on
the same date, at a price equal to a proportionate share of the aggregate
purchase price paid in such Unit Drag Sale (which proportionate share shall be
based upon the amount that would be distributable to such Dragged Member
relative to the amount that would be distributable to all other Dragging and
Dragged Members had an amount equal to the equity value of FCP and Fertitta
Partners implied by such purchase price been distributed pursuant to Section 5.1
of the FCP Operating Agreement and the Fertitta Partners Operating Agreement (as
determined by a Supermajority of the Board of Managers of FCP)) and on terms and
conditions at least as favorable to such Dragged Member as the terms and
conditions as the sale by the Dragging Members (and if a unique implied purchase
price is not mathematically determinable, using the highest possible implied
purchase price). In connection with any Unit Drag Sale, each Dragged Member
shall take such actions as may be reasonably required by the Dragging Members
and shall otherwise cooperate in good faith with the Dragging Members. At the
closing of a Unit Drag Sale, each Dragged Member shall deliver to such Unit
Purchaser all documents and instruments as may be reasonably requested by such
Unit Purchaser in connection with such Unit Drag Sale, against payment of the
appropriate purchase price; provided that the Dragged Members shall not be
required to make any representations and warranties except those relating to
title of their Units, due authorization of the Unit Drag Sale and the absence of
conflicts, which such representations and warranties shall be made severally and
not jointly and that the liability of the Members thereunder shall be borne by
each of them on

 

21

--------------------------------------------------------------------------------




a pro rata basis determined according to the aggregate proceeds received by each
of them in the Unit Drag Sale and no Dragged Member shall be required to agree
to, or be deemed to have agreed to, any non-financial terms, covenants and
agreements such as non-competition and non-solicitation agreements without its
express written consent. In the event that any such Unit Drag Sale is structured
as a merger, consolidation or similar business combination, each Member agrees
to vote in favor of the transaction and take all action to waive any dissent,
appraisal or other similar rights; provided, further, that, notwithstanding the
foregoing, each Dragged Member may be liable for breaches of representations and
warranties about FCP, Fertitta Partners or the Subsidiaries and their operations
so long as such liability is not in excess of such Dragged Member’s pro rata
percentage interest in the aggregate proceeds of the Unit Drag Sale.

 

(c)                            Upon consummation of a Unit Drag Sale, if a
Dragged Member has not delivered any documents and instruments as contemplated
by the preceding paragraph (b), such Dragged Member shall no longer be
considered a holder of Units, and such Dragged Member’s sole rights with respect
to such Units shall be to receive the consideration receivable in connection
with such Unit Drag Sale upon delivery of the appropriate documents and
instruments.

 

Section 3.6                                       Initial Public Offering.

 

(a)                            (i)  During the period beginning on the fourth
(4th) anniversary of the date of this Agreement and ending on the seventh (7th)
anniversary of the date of this Agreement, if the Named Executive Members and
(ii) on and after the seventh (7th) anniversary of this Agreement, if the
Sponsor Member provides Station with written notice of its desire to pursue an
Initial Public Offering, each Equityholder shall support and do all things
within its power to approve, and to cause the Board of Directors to approve, the
Initial Public Offering. The Board of Directors and the officers of Station
shall be responsible for all aspects of the Initial Public Offering. Upon the
consummation of an Initial Public Offering, Sections 2.1, 3.5.1, 3.5.2 and 3.5.3
hereof shall no longer be applicable; provided, that if such Initial Public
Offering is consummated by a Subsidiary of Station or successor thereof
(including Newco) in accordance with this Agreement, (i) the governance
structure set forth in Article 2 hereof shall continue to be applicable to
Station, (ii) a Class A Member shall have the right, exercisable at any time and
from time to time at such Member’s discretion, to exchange Class A Units of FCP
or Fertitta Partners for shares of common stock of such Subsidiary or successor,
and (iii) the Board of Directors, including a Supermajority of the Board of
Directors, if required, and the Equityholders hereby agree to take such other
actions, including amendments to this Agreement, as may be reasonably required
in connection with such Initial Public Offering to give effect to the relative
rights and obligations of the Equityholders contained herein, which remain in
effect following an Initial Public Offering.

 

(b)                           The Equityholders acknowledge and agree that in
the event of any Initial Public Offering, the Units of FCP and Fertitta Partners
shall be converted into cash and shares of Newco in accordance with the terms of
the FCP Operating Agreement and the Fertitta Partners Operating Agreement.
Further, the Equityholders acknowledge and agree that no public offering of the
Units of FCP, Fertitta Partners or their respective corporate successors shall
be effected.

 

22

--------------------------------------------------------------------------------




ARTICLE 4. NAMED EXECUTIVE MEMBER LOANS

 

Section 4.1                                       Named Executive Member Loans.

 

In the event that any Named Executive Member(s) is entitled to make additional
capital contributions to Station or any Subsidiary pursuant to the terms of
Fertitta Partners Operating Agreement and notifies the Sponsor Member of its
election to exercise its rights hereunder, the Sponsor Member shall make a loan
(a “Named Executive Member Loan”) to the Named Executive Member(s) in an amount
up to eighty percent (80%) of the purchase price for the Additional Capital
Contribution (as defined in Fertitta Partners Operating Agreement) that the
Named Executive Member(s) shall have made pursuant to Section 3.1(d)(i) of
Fertitta Partners Operating Agreement. The Named Executive Member Loan shall be
secured by a pledge of such number of the Class A Units of Fertitta Partners
owned by the Named Executive Members equal in value to one hundred and twenty
percent (120%) of the amount loaned to the Named Executive Members for the
Additional Capital Contribution and, after the second anniversary of the date
the Sponsor Member makes the loan, any accrued but unpaid interest thereon (the
“Named Executive Member Loan Amount”). At the request of the Sponsor Member, but
in no event more than once during any twelve (12) month period, a valuation of
the Class A Units of Fertitta Partners shall be performed by a valuation firm
mutually acceptable to the Named Executive Members and the Sponsor Member.
Within ten (10) Business Days of such valuation, the Named Executive Members
shall pledge such additional number of Class A Units of Fertitta Partners
necessary to retain a pledge equal in value to one hundred and twenty percent
(120%) of the Named Executive Member Loan Amount. Each such Named Executive
Member Loan shall be made on the terms and subject to the conditions set forth
in the Secured Promissory Note attached hereto as Exhibit A.

 

ARTICLE 5. ISSUANCE OF CLASS C UNITS

 

Section 5.1                                       Issuance of Class C Units.

 

In the event that Class C Units of FCP are issued pursuant to the FCP Operating
Agreement, an equal number of Class C Units of Fertitta Partners shall be issued
to the same Persons and in the same proportions as the newly-issued Class C
Units of FCP. No Class C Units of Fertitta Partners shall be issued except in
accordance with this Section 5.1.

 

ARTICLE 6. MISCELLANEOUS

 

Section 6.1                                       Amendments.

 

Amendments to this Agreement may be made by the Board of Directors without the
consent of any Equityholder if those amendments are:  (i) of an inconsequential
nature and do not adversely affect the right of any Equityholder in any material
respect (as reasonably determined in good faith by the Board of Directors);
(ii) for the purpose of adding additional parties hereto; or (iii) contemplated
by this Agreement, the Merger Agreement or the transactions expressly
contemplated thereby. Amendments to this Agreement other than those described in
the foregoing sentence may be made only if approved by a Supermajority of the
Board of Directors; provided, however, that, unless otherwise specifically
contemplated by this Agreement, no amendment to this Agreement shall, without
the prior consent of each Equityholder adversely affected thereby,
disproportionately adversely affect the rights of any Equityholder. Station
shall send to each Equityholder a copy of any amendment to this

 

23

--------------------------------------------------------------------------------




Agreement. Each Equityholder hereby agrees to cooperate and take all actions
reasonably requested by the Board of Directors to give effect to any amendment
to this Agreement approved in accordance with this Section 6.1.

 

Section 6.2                                       Notices.

 

All notices, demands or requests required or permitted under this Agreement must
be in writing, and shall be made by hand delivery, certified mail, overnight
courier service or facsimile to the address or facsimile number set forth below
such Equityholder’s name on the signature page hereto, but any party
may designate a different address, or facsimile number by a notice similarly
given to Station, FCP and Fertitta Partners. Any such notice or communication
shall be deemed given when delivered by hand, if delivered on a Business Day,
the next Business Day after delivery by hand if delivered by hand on a day that
is not a Business Day; four Business Days after being deposited in the United
States mail, postage prepaid, return receipt requested, if mailed; on the next
Business Day after being deposited for next day delivery with Federal Express or
a similar overnight courier; when receipt is acknowledged, if sent by facsimile
on a Business Day; and the next Business Day following the day on which receipt
is acknowledged if sent by facsimile on a day that is not a Business Day.

 

Section 6.3                                       Entire Agreement.

 

This Agreement, together with the FCP Operating Agreement and the Fertitta
Partners Operating Agreement, constitute the entire agreement among the parties
with respect to the subject matter hereof. It supersedes any prior agreement or
understandings among them with respect to the subject matter hereof, and it
may not be modified or amended in any manner other than as set forth herein.

 

Section 6.4                                       Governing Law.

 

This Agreement and the rights of the parties hereunder shall be governed by and
interpreted in accordance with the law of the State of Nevada.

 

Section 6.5                                       Severability.

 

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced as a result of any rule of law or public policy, all
other terms and other provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated by this Agreement are fulfilled to
the greatest extent possible.

 

Section 6.6                                       Effect.

 

Except as herein otherwise specifically provided, this Agreement shall be
binding upon and inure to the benefit of the parties and their legal
representatives, successors and permitted assigns.

 

Section 6.7                                       Captions.

 

Captions contained in this Agreement are inserted only as a matter of
convenience and in no way define, limit or extend the scope or intent of this
Agreement or any provision hereof.

 

Section 6.8                                       Counterparts.

 

This Agreement may contain more than one counterpart of the signature page and
this Agreement may be executed by the affixing of the signatures of each of

 

24

--------------------------------------------------------------------------------




the Equityholders to one of such counterpart signature pages. All of such
counterpart signatures pages shall be read as though one, and they shall have
the same force and effect as though all of the signers had signed a single
signature page.

 

Section 6.9                                       Waiver of Trial by Jury.

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTER-CLAIM,
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY MATTER ARISING
HEREUNDER.

 

Section 6.10                                 Binding Arbitration.

 

Any dispute, claim or controversy arising out of or relating to this Agreement
which cannot be amicably resolved among the parties, including the determination
of the scope or applicability of this agreement to arbitrate, shall be
determined by binding arbitration in Las Vegas, Nevada, before a panel of three
arbitrators, in accordance with the laws of the State of Nevada for agreements
made in and to be performed in that State. The arbitration shall be administered
by JAMS pursuant to its Comprehensive Arbitration Rules and Procedures in effect
on the date of commencement of the arbitration (or subsequent, equivalent JAMS
rules). The decision in writing of any two arbitrators, when delivered to the
parties, shall be final and binding on the parties. Judgment upon the award
rendered may be entered in any court having jurisdiction thereof. The
arbitrators and the parties shall maintain the confidentiality of the
arbitration and dispute resolution proceedings and shall have the authority to
make appropriate rulings to safeguard that confidentiality, unless the parties
agree otherwise. The arbitrators shall, in the award, allocate all of the costs
of the arbitration, including the fees of the arbitrators and the reasonable
attorneys’ fees of the prevailing party, against the party who did not prevail.

 

Section 6.11                                 Gaming Suitability.

 

(a)                            For so long as Station remains subject to
regulation under any Gaming Laws, ownership of Station shall be held subject to
the applicable provisions of any applicable Gaming Laws. If a Station
Stockholder is found to be unsuitable by any Gaming Authorities, then the
Station Stockholder shall dispose of its interest in Station pursuant to the
applicable provisions or the requirements of any Gaming Laws of any Gaming
Authorities.

 

(b)                           The election of an individual to serve as a
director, manager or officer of Station is subject to any qualifications or
approvals required under any Gaming Laws. For purposes of this Agreement, an
individual shall be qualified to serve as a director, manager or officer for so
long as that individual is determined to be, and continues to be, licensed,
qualified and found suitable by all Gaming Authorities having jurisdiction over
Station, or any such director, manager or officer and under all applicable
Gaming Laws.

 

Section 6.12                                 Restructuring, Exchanges, etc.,
Affecting the Shares.

 

Except as expressly provided herein, the provisions of this Agreement shall
apply to any and all Shares of Station or any successor or assignee of Station
(whether by merger, consolidation, sale of assets or otherwise) which may be
issued in respect of, in exchange for, or in substitution for the Shares, by
reason of any stock dividend, split, reverse split, combination, restructuring,
reclassification, merger, consolidation, or otherwise in such a manner as to
reflect the intent and meaning of the provisions hereof. Upon the occurrence of
any of such events, numbers of shares and amounts hereunder and any

 

25

--------------------------------------------------------------------------------




other appropriate terms shall be appropriately adjusted, as determined in good
faith by the Board of Directors.

 

Section 6.13                                 Conflict with Bylaws, Articles of
Incorporation or FCP Voteco Operating Agreement.

 

The Equityholders agree that in the event any term or provision of the Bylaws
conflict with this Agreement, this Agreement shall control and all Equityholders
shall take all action reasonably necessary to amend the Bylaws so that they
shall not conflict, including voting in favor of such amendments thereto as
shall be reasonably necessary to conform the Bylaws to the provisions of this
Agreement; provided, however, that the Equityholders further agree that to the
extent that there is any conflict among the terms and provisions of this
Agreement, the Articles of Incorporation of Station, the Bylaws and the FCP
Voteco Operating Agreement, the terms and provisions of the FCP Voteco Operating
Agreement shall prevail.

 

Section 6.14                                 Supermajority Consent Not Required.

 

Notwithstanding anything to the contrary in this Agreement, the consent of a
Supermajority of the Board of Directors is not required at any time that the
consent of a Supermajority of the Board of Managers of FCP VoteCo would not be
required pursuant to the terms of the FCP VoteCo Operating Agreement.

 

[Signature Page Follows]

 

26

--------------------------------------------------------------------------------


 

EQUITYHOLDERS AGREEMENT OF
STATION CASINOS, INC.,
FERTITTA COLONY PARTNERS LLC
AND
FERTITTA PARTNERS LLC

 

IN WITNESS WHEREOF, the undersigned has caused this counterpart signature page
to the Equityholders Agreement of Station Casinos, Inc., Fertitta Colony
Partners LLC and Fertitta Partners LLC, dated as of November 7, 2007, to be duly
executed as of the date first above written.

 

 

 

STATION CASINOS, INC.

 

 

 

 

 

By:

   /s/ Thomas M. Friel

 

 

Name:

Thomas M. Friel

 

Title:

Executive Vice President, Chief Accounting

 

Officer and Treasurer

 

 

 

 

 

Address for Notices:

 

 

 

1505 S. Pavilion Center Drive

 

Las Vegas, Nevada 89135

 

Attn:

Richard J. Haskins

 

 

 

 

Phone:

(702) 495-4265

 

Fax:

(702) 495-3310

 

e-mail:

Richard.Haskins@StationCasinos.com

 

1

--------------------------------------------------------------------------------


 

EQUITYHOLDERS AGREEMENT OF
STATION CASINOS, INC.,
FERTITTA COLONY PARTNERS LLC
AND
FERTITTA PARTNERS LLC

 

IN WITNESS WHEREOF, the undersigned has caused this counterpart signature page
to the Equityholders Agreement of Station Casinos, Inc., Fertitta Colony
Partners LLC and Fertitta Partners LLC, dated as of November 7, 2007, to be duly
executed as of the date first above written.

 

 

FERTITTA COLONY PARTNERS LLC

 

 

 

 

 

By:

    /s/ Lorenzo J. Fertitta

 

 

Name:

Lorenzo J. Fertitta

 

Title:

Vice President

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

1505 S. Pavilion Center Drive

 

Las Vegas, Nevada 89135

 

Attn:

Richard J. Haskins

 

 

 

 

Phone:

(702) 495-4265

 

Fax:

(702) 495-3310

 

e-mail:

Richard.Haskins@StationCasinos.com

 

1

--------------------------------------------------------------------------------


 

EQUITYHOLDERS AGREEMENT OF
STATION CASINOS, INC.,
FERTITTA COLONY PARTNERS LLC
AND
FERTITTA PARTNERS LLC

 

IN WITNESS WHEREOF, the undersigned has caused this counterpart signature page
to the Equityholders Agreement of Station Casinos, Inc., Fertitta Colony
Partners LLC and Fertitta Partners LLC, dated as of November 7, 2007, to be duly
executed as of the date first above written.

 

 

 

FERTITTA PARTNERS LLC

 

 

 

 

 

By:

   /s/ Lorenzo J. Fertitta

 

 

Name:

Lorenzo J. Fertitta

 

Title:

Vice President

 

 

 

 

 

Address for Notices:

 

 

 

1505 S. Pavilion Center Drive

 

Las Vegas, Nevada 89135

 

Attn:

Richard J. Haskins

 

 

 

Phone:

(702) 495-4265

 

Fax:

(702) 495-3310

 

e-mail:

Richard.Haskins@StationCasinos.com

 

1

--------------------------------------------------------------------------------


 

EQUITYHOLDERS AGREEMENT OF
STATION CASINOS, INC.,
FERTITTA COLONY PARTNERS LLC
AND
FERTITTA PARTNERS LLC

 

IN WITNESS WHEREOF, the undersigned has caused this counterpart signature page
to the Equityholders Agreement of Station Casinos, Inc., Fertitta Colony
Partners LLC and Fertitta Partners LLC, dated as of November 7, 2007, to be duly
executed as of the date first above written.

 

 

FCP HOLDING, INC.

 

 

 

 

 

By:

    /s/ Lorenzo J. Fertitta

 

 

Name:

Lorenzo J. Fertitta

 

Title:

Vice President

 

 

 

 

 

Address for Notices:

 

 

 

1505 S. Pavilion Center Drive

 

Las Vegas, Nevada 89135

 

Attn:

Richard J. Haskins

 

 

 

Phone:

(702) 495-4265

 

Fax:

(702) 495-3310

 

e-mail:

Richard.Haskins@StationCasinos.com

 

--------------------------------------------------------------------------------


 

EQUITYHOLDERS AGREEMENT OF
STATION CASINOS, INC.,
FERTITTA COLONY PARTNERS LLC
AND
FERTITTA PARTNERS LLC

 

IN WITNESS WHEREOF, the undersigned has caused this counterpart signature page
to the Equityholders Agreement of Station Casinos, Inc., Fertitta Colony
Partners LLC and Fertitta Partners LLC, dated as of November 7, 2007, to be duly
executed as of the date first above written.

 

 

FCP VOTECO LLC

 

 

 

 

 

By:

    /s/ Lorenzo J. Fertitta

 

 

Name:

Lorenzo J. Fertitta

 

Title:

Vice President

 

 

 

 

 

Address for Notices:

 

 

 

1505 S. Pavilion Center Drive

 

Las Vegas, Nevada 89135

 

Attn:

Richard J. Haskins

 

 

 

Phone:

(702) 495-4265

 

Fax:

(702) 495-3310

 

e-mail:

Richard.Haskins@StationCasinos.com

 

--------------------------------------------------------------------------------


 

EQUITYHOLDERS AGREEMENT OF
STATION CASINOS, INC.,
FERTITTA COLONY PARTNERS LLC
AND
FERTITTA PARTNERS LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Equityholders Agreement of Station Casinos, Inc., Fertitta Colony
Partners LLC and Fertitta Partners LLC, dated as of November 7, 2007, to be duly
executed as of the date first above written.

 

 

FC INVESTOR, LLC

 

 

 

 

 

By:

/s/ Thomas J. Barrack, Jr.

 

 

Name: Thomas J. Barrack, Jr.

 

Title: Manager

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

Colony Capital, LLC

 

600 Madison Avenue, Suite 1600

 

New York, New York 10021

 

Attn :

Ronald M. Sanders, Esq.

 

 

 

Phone:

(212) 230-3306

 

Fax:

(212) 593-5433

 

e-mail:

RSanders@colonyinc.com

 

--------------------------------------------------------------------------------


 

EQUITYHOLDERS AGREEMENT OF
STATION CASINOS, INC.,
FERTITTA COLONY PARTNERS LLC
AND
FERTITTA PARTNERS LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Equityholders Agreement of Station Casinos, Inc., Fertitta Colony
Partners LLC and Fertitta Partners LLC, dated as of November 7, 2007, to be duly
executed as of the date first above written.

 

 

 

FJF INVESTCO, LLC

 

 

 

 

 

By:

/s/ Frank J. Fertitta III

 

 

Name: Frank J. Fertitta III

 

Title: Manager

 

 

 

 

 

Address for Notices:

 

 

 

1505 S. Pavilion Center Drive

 

Las Vegas, Nevada 89135

 

Attn:

Richard J. Haskins

 

 

 

Phone:

(702) 495-4265

 

Fax:

(702) 495-3310

 

e-mail:

Richard.Haskins@StationCasinos.com

 

--------------------------------------------------------------------------------


 

EQUITYHOLDERS AGREEMENT OF
STATION CASINOS, INC.,
FERTITTA COLONY PARTNERS LLC
AND
FERTITTA PARTNERS LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Equityholders Agreement of Station Casinos, Inc., Fertitta Colony
Partners LLC and Fertitta Partners LLC, dated as of November 7, 2007, to be duly
executed as of the date first above written.

 

 

 

LJF INVESTCO, LLC

 

 

 

 

 

By:

    /s/ Lorenzo J. Fertitta

 

 

Name:

Lorenzo J. Fertitta

 

Title:

Manager

 

 

 

 

 

Address for Notices:

 

 

 

1505 S. Pavilion Center Drive

 

Las Vegas, Nevada 89135

 

Attn:

Richard J. Haskins

 

 

 

Phone:

(702) 495-4265

 

Fax:

(702) 495-3310

 

e-mail:

Richard.Haskins@StationCasinos.com

 

--------------------------------------------------------------------------------


 

EQUITYHOLDERS AGREEMENT OF
STATION CASINOS, INC.,
FERTITTA COLONY PARTNERS LLC
AND
FERTITTA PARTNERS LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Equityholders Agreement of Station Casinos, Inc., Fertitta Colony
Partners LLC and Fertitta Partners LLC, dated as of November 7, 2007, to be duly
executed as of the date first above written.

 

 

 

BLS INVESTCO, LLC

 

 

 

 

 

By:

/s/ Blake L. Sartini

 

 

Name: Blake L. Sartini

 

Title:   Manager

 

 

 

 

 

Address for Notices:

 

 

 

P.O. Box 31106

 

Las Vegas, Nevada 89173

 

Attn:

Blake L. Sartini

 

 

 

Phone:

(702) 891-4288

 

Fax:

(702) 891-4289

 

e-mail:

Joe.Stone@sartinienterprises.com

 

--------------------------------------------------------------------------------


 

EQUITYHOLDERS AGREEMENT OF
STATION CASINOS, INC.,
FERTITTA COLONY PARTNERS LLC
AND
FERTITTA PARTNERS LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Equityholders Agreement of Station Casinos, Inc., Fertitta Colony
Partners LLC and Fertitta Partners LLC, dated as of November 7, 2007, to be duly
executed as of the date first above written.

 

 

FCP CLASS B HOLDCO LLC

 

 

 

 

 

By:

/s/ Lorenzo J. Fertitta

 

 

Name: Lorenzo J. Fertitta

 

Title: Vice President

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

1505 S. Pavilion Center Drive

 

Las Vegas, Nevada 89135

 

Attn:

Richard J. Haskins

 

 

 

 

Phone:

(702) 495-4265

 

Fax:

(702) 495-3310

 

e-mail:

Richard.Haskins@StationCasinos.com

 

--------------------------------------------------------------------------------


 

EQUITYHOLDERS AGREEMENT OF
STATION CASINOS, INC.,
FERTITTA COLONY PARTNERS LLC
AND
FERTITTA PARTNERS LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Equityholders Agreement of Station Casinos, Inc., Fertitta Colony
Partners LLC and Fertitta Partners LLC, dated as of November 7, 2007, to be duly
executed as of the date first above written.

 

 

 

SCOTT & MARY ALICE NIELSON TRUST, as a
Class A Member

 

 

 

 

 

By:

/s/ Scott M Nielson

 

 

Scott M Nielson, Trustee

 

 

 

 

 

By:

/s/ Mary Alice Nielson

 

 

Mary Alice Nielson, Trustee

 

 

 

Address for Notices:

 

 

 

Scott & Mary Alice Nielson Trust

 

9037 Waterfield Court

 

Las Vegas, Nevada 89134

 

Telephone: (702) 360-3870

 

Facsimile: (702) 495-4245

 

--------------------------------------------------------------------------------


 

EQUITYHOLDERS AGREEMENT OF
STATION CASINOS, INC.,
FERTITTA COLONY PARTNERS LLC
AND
FERTITTA PARTNERS LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Equityholders Agreement of Station Casinos, Inc., Fertitta Colony
Partners LLC and Fertitta Partners LLC, dated as of November 7, 2007, to be duly
executed as of the date first above written.

 

 

WILEY, LLC, as a Class A Member

 

 

 

 

 

By:

/s/ William W. Warner

 

 

William W. Warner, Managing Member

 

 

 

Address for Notices:

 

 

 

William W. Warner

 

1620 Bayonne Drive

 

Las Vegas, Nevada 89134

 

Telephone: (702) 595-1660

 

Facsimile (702) 233-1692

 

--------------------------------------------------------------------------------


 

EQUITYHOLDERS AGREEMENT OF
STATION CASINOS, INC.,
FERTITTA COLONY PARTNERS LLC
AND
FERTITTA PARTNERS LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Equityholders Agreement of Station Casinos, Inc., Fertitta Colony
Partners LLC and Fertitta Partners LLC, dated as of November 7, 2007, to be duly
executed as of the date first above written.

 

 

HASKINS FAMILY TRUST,

 

as a Class A Member

 

 

 

 

 

By:

/s/ Richard J. Haskins

 

 

Richard J. Haskins, Co-Trustee

 

 

 

Address for Notices:

 

 

 

Haskins Family Trust

 

9325 Tournament Canyon Drive

 

Las Vegas, NC 89144

 

Phone: (702) 233-2304

 

Email: haskinslasv@cox.net

 

--------------------------------------------------------------------------------


 

EQUITYHOLDERS AGREEMENT OF
STATION CASINOS, INC.,
FERTITTA COLONY PARTNERS LLC
AND
FERTITTA PARTNERS LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Equityholders Agreement of Station Casinos, Inc., Fertitta Colony
Partners LLC and Fertitta Partners LLC, dated as of November 7, 2007, to be duly
executed as of the date first above written.

 

 

 

By:

/s/ Thomas M. Friel

 

 

Thomas M. Friel, as a Class A Member

 

 

 

 

 

Address for Notices:

 

 

 

Thomas M. Friel

 

517 Canyon Greens Drive

 

Las Vegas, NV 89144

 

Phone: (702) 495-4210

 

Fax: (702) 495-4245

 

Email: tom.frield@stationcasinos.com

 

--------------------------------------------------------------------------------


 

EQUITYHOLDERS AGREEMENT OF
STATION CASINOS, INC.,
FERTITTA COLONY PARTNERS LLC
AND
FERTITTA PARTNERS LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Equityholders Agreement of Station Casinos, Inc., Fertitta Colony
Partners LLC and Fertitta Partners LLC, dated as of November 7, 2007, to be duly
executed as of the date first above written.

 

 

 

HASSON FAMILY TRUST, as a Class A
Member

 

 

 

 

 

By:

/s/ Joe Hasson

 

 

Joe Hasson, Trustee

 

 

 

 

 

Address for Notices:

 

 

 

Joe Hasson

 

34 Glistening Cloud Drive

 

Henderson, NV 89012

 

Phone: (702) 897-4201

 

email:

 

JOSEPH_J_HASSON@YAHOO.COM

 

--------------------------------------------------------------------------------


 

EQUITYHOLDERS AGREEMENT OF
STATION CASINOS, INC.,
FERTITTA COLONY PARTNERS LLC
AND
FERTITTA PARTNERS LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Equityholders Agreement of Station Casinos, Inc., Fertitta Colony
Partners LLC and Fertitta Partners LLC, dated as of November 7, 2007, to be duly
executed as of the date first above written.

 

 

 

By:

/s/ Tom Roberts

 

 

Tom Roberts, as a Class A Member

 

 

 

 

 

Address for Notices:

 

 

 

Tom Roberts

 

11388 Rancho Villa Verde Place

 

Las Vegas, NV 89138

 

Phone: (702) 277-0516

 

Fax: (702) 495-3270

 

Emails: tomroberts@stationcasinos.com

 

--------------------------------------------------------------------------------


 

EQUITYHOLDERS AGREEMENT OF
STATION CASINOS, INC.,
FERTITTA COLONY PARTNERS LLC
AND
FERTITTA PARTNERS LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Equityholders Agreement of Station Casinos, Inc., Fertitta Colony
Partners LLC and Fertitta Partners LLC, dated as of November 7, 2007, to be duly
executed as of the date first above written.

 

 

 

By:

/s/ Joe Haley

 

 

Joe Haley, as a Class A Member

 

 

 

 

 

Address for Notices:

 

 

 

 

 

Joe Haley

 

10204 Owl’s Peak Court

 

Las Vegas, NV 89144

 

Phone: (702) 341-5966

 

--------------------------------------------------------------------------------


 

EQUITYHOLDERS AGREEMENT OF
STATION CASINOS, INC.,
FERTITTA COLONY PARTNERS LLC
AND
FERTITTA PARTNERS LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Equityholders Agreement of Station Casinos, Inc., Fertitta Colony
Partners LLC and Fertitta Partners LLC, dated as of November 7, 2007, to be duly
executed as of the date first above written.

 

 

 

By:

/s/ Valerie Murzl

 

 

Valerie Murzl, as a Class A Member

 

 

 

 

 

Address for Notices:

 

 

 

Valerie Murzl

 

10316 Carolina Hills

 

Las Vegas, Nevada 89144

 

Phone: (702) 254-2879

 

--------------------------------------------------------------------------------


 

EQUITYHOLDERS AGREEMENT OF
STATION CASINOS, INC.,
FERTITTA COLONY PARTNERS LLC
AND
FERTITTA PARTNERS LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Equityholders Agreement of Station Casinos, Inc., Fertitta Colony
Partners LLC and Fertitta Partners LLC, dated as of November 7, 2007, to be duly
executed as of the date first above written.

 

 

By:

/s/ Edward W. Martin

 

 

Edward W. Martin III, as a Class A Member

 

 

 

 

 

Address for Notices:

 

 

 

Ned Martin

 

2100 Fawn Ridge Street

 

Las Vegas, NV 89134

 

Phone: (702) 242-8483

 

--------------------------------------------------------------------------------


 

EQUITYHOLDERS AGREEMENT OF
STATION CASINOS, INC.,
FERTITTA COLONY PARTNERS LLC
AND
FERTITTA PARTNERS LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Equityholders Agreement of Station Casinos, Inc., Fertitta Colony
Partners LLC and Fertitta Partners LLC, dated as of November 7, 2007, to be duly
executed as of the date first above written.

 

 

 

By:

/s/ Art Manteris

 

 

Art Manteris, as a Class A Member

 

 

 

Address for Notices:

 

 

 

Art Manteris

 

227 Hallett Cove Court

 

Boulder City, NV 89005

 

Phone: (702) 293-2474

 

--------------------------------------------------------------------------------


 

EQUITYHOLDERS AGREEMENT OF
STATION CASINOS, INC.,
FERTITTA COLONY PARTNERS LLC
AND
FERTITTA PARTNERS LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Equityholders Agreement of Station Casinos, Inc., Fertitta Colony
Partners LLC and Fertitta Partners LLC, dated as of November 7, 2007, to be duly
executed as of the date first above written.

 

 

SCK LIVING TRUST,

 

as a Class A Member

 

 

 

 

 

By:

/s/ Scott Kreeger

 

 

Scott Kreeger, Trustee

 

 

 

 

 

Address for Notices:

 

 

 

Scott Kreeger

 

308 Highland Mesa Court

 

Las Vegas, NV 89144

 

Phone: (702) 837-0145

 

Email: insearchofscottk@AOL.COM

 

--------------------------------------------------------------------------------


 

EQUITYHOLDERS AGREEMENT OF
STATION CASINOS, INC.,
FERTITTA COLONY PARTNERS LLC
AND
FERTITTA PARTNERS LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Equityholders Agreement of Station Casinos, Inc., Fertitta Colony
Partners LLC and Fertitta Partners LLC, dated as of November 7, 2007, to be duly
executed as of the date first above written.

 

 

 

JOLEEN LEGAKES TRUST,

 

as a Class A Member

 

 

 

 

 

By:

/s/ Joleen Legakes

 

 

Joleen Legakes, Trustee

 

 

 

Address for Notices:

 

 

 

Joleen Legakes

 

379 Santa Candida Street

 

Las Vegas, NV 89138

 

Phone: (702) 419-0006

 

Fax: (702) 495-3390

 

Email: Joleen.legakes@stationcasinos.com

 

--------------------------------------------------------------------------------


 

EQUITYHOLDERS AGREEMENT OF
STATION CASINOS, INC.,
FERTITTA COLONY PARTNERS LLC
AND
FERTITTA PARTNERS LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Equityholders Agreement of Station Casinos, Inc., Fertitta Colony
Partners LLC and Fertitta Partners LLC, dated as of November 7, 2007, to be duly
executed as of the date first above written.

 

 

 

By:

/s/ Don Richardson

 

 

Don Richardson, as a Class A Member

 

 

 

 

 

Address for Notices:

 

 

 

Don Richardson

 

2445 Tour Edition Drive

 

Henderson, NV 84074

 

--------------------------------------------------------------------------------


 

EQUITYHOLDERS AGREEMENT OF
STATION CASINOS, INC.,
FERTITTA COLONY PARTNERS LLC
AND
FERTITTA PARTNERS LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Equityholders Agreement of Station Casinos, Inc., Fertitta Colony
Partners LLC and Fertitta Partners LLC, dated as of November 7, 2007, to be duly
executed as of the date first above written.

 

 

THE DUNKESON FAMILY TRUST, as a Class

 

A Member

 

 

 

 

 

By:

/s/ Mark Dunkeson

 

 

Mark Dunkeson, Co-Trustee

 

 

 

Address for Notices:

 

 

 

The Dunkeson Family Trust

 

9628 Grand Isle Lane

 

Las Vegas, NV 89144

 

Phone: (702) 221-6001

 

Email: mark.dunkeson@stationcasinos.com

 

--------------------------------------------------------------------------------


 

EQUITYHOLDERS AGREEMENT OF
STATION CASINOS, INC.,
FERTITTA COLONY PARTNERS LLC
AND
FERTITTA PARTNERS LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Equityholders Agreement of Station Casinos, Inc., Fertitta Colony
Partners LLC and Fertitta Partners LLC, dated as of November 7, 2007, to be duly
executed as of the date first above written.

 

 

 

By:

/s/ John Pasqualotto

 

 

John Pasqualotto, as a Class A Member

 

 

 

 

 

Address for Notices:

 

 

 

John Pasqualotto

 

5950 West Quail Avenue

 

Las Vegas, NV 89118

 

Phone: (702) 247-6543

 

Fax: (702) 220-7537

 

Email: jpasqualotto@cox.net

 

--------------------------------------------------------------------------------


 

EQUITYHOLDERS AGREEMENT OF
STATION CASINOS, INC.,
FERTITTA COLONY PARTNERS LLC
AND
FERTITTA PARTNERS LLC

 

IN WITNESS WHEREOF, the undersigned Member has caused this counterpart signature
page to the Equityholders Agreement of Station Casinos, Inc., Fertitta Colony
Partners LLC and Fertitta Partners LLC, dated as of November 7, 2007, to be duly
executed as of the date first above written.

 

 

 

By:

/s/ Matthew L. Heinhold

 

 

Matthew L. Heinhold, as a Class A Member

 

 

 

 

 

Address for Notices:

 

 

 

Matthew L. Heinhold

 

10021 Ranch Hand Ave.

 

Las Vegas, NV 89117

 

Phone: (702) 838-0695

 

email: matt.heinhold@stationcasinos.com

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

MAJOR ACTIONS

 

The following actions constitute Major Actions, whether by Station or any
Subsidiary:

 

(i)            entry into any agreement or transaction between Station or any
Subsidiary, on the one hand, and any Station Stockholder or any Affiliate of a
Station Stockholder (other than Station or any Subsidiary), on the other, if the
cost of such agreement or transaction, individually or in the aggregate, exceeds
$100,000 in any year, other than (A) transactions expressly contemplated by this
Agreement, and (B) items purchased in the ordinary course of business by the
purchasing department of Station or any Subsidiary which are purchased on behalf
of a Named Executive Officer and for which Station or such Subsidiary is
promptly reimbursed by such Named Executive Officer;

 

(ii)           the establishment or modification of the annual budget, business
plan and interest rate hedging policy of Station and the Subsidiaries; provided,
that if a Supermajority of the Board of Directors fails to approve the
performance thresholds the Named Executive Officers and the next four (4)
highest paid senior executives of Station are required to attain in order to
earn bonus targets in any year, such performance thresholds shall be the
performance thresholds of the previous year, plus a 5% increase, subject to
reasonable adjustments due to actual performance above or below such pro forma
business plan as a result of unanticipated project expansion delays,
accelerations or project acquisitions;

 

(iii)          other than as contemplated by the annual budget, the commitment
to or incurrence of any other capital expenditure or series of related capital
expenditures in an amount that exceeds $15 million in any fiscal year;

 

(iv)          any material amendment to (A) the Articles of Incorporation or the
Bylaws of Station or the organizational documents of any material Subsidiary,
(B) this Agreement or (C) the FCP Operating Agreement or the Fertitta Partners
Operating Agreement;

 

(v)           any material change in the line of business or entry into a gaming
jurisdiction not regulated by the Nevada Gaming Authorities or the National
Indian Gaming Commission by Station;

 

(vi)          any material restriction on the business activities of Station or
any of the Subsidiaries affecting, directly or indirectly, the business
activities of the Station Stockholders;

 

(vii)         the compromise or settlement of any lawsuit or administrative
matter where the amount Station or any of the Subsidiaries is required to pay
individually or in the aggregate pursuant to such compromise or settlement is in
excess of $15 million;

 

(viii)        the setting of compensation for the Named Executive Officers and
the four (4) next highest paid senior executives of Station, including their
successors or replacements;

 

--------------------------------------------------------------------------------


 

(ix)           the approval of the appointment of a Chief Executive Officer and
President of Station other than a Named Executive Officer;

 

(x)            the authorization of any contribution of additional capital to
Station by any of the Station Stockholders;

 

(xi)           prior to the fourth (4th) anniversary of the date hereof, the
authorization of an Initial Public Offering;

 

(xii)          the authorization of any dividend or distribution to any Station
Stockholder;

 

(xiii)         prior to the fourth (4th) anniversary of the date hereof, the
authorization of the Transfer of any Class A Units by any Member, other than (A)
a Permitted Transfer or (B) in the case of the Named Executive Members, upon the
death or Disability of both of the Named Executive Officers;

 

(xiv)        a determination of the fair market value of any asset of Station or
any Subsidiary, as the case may be, as of any date;

 

(xv)         the establishment or release of any reserves as to Station or any
Subsidiary;

 

(xvi)        the establishment and composition of committees of the Board of
Directors;

 

(xvii)       the merger or consolidation of Station or any of the Subsidiaries
(other than a merger or consolidation of Station with any of its wholly-owned
Subsidiaries or of any of Station’s wholly-owned Subsidiaries with any other of
Station’s wholly-owned Subsidiaries), whether to effect an acquisition or
divestiture of assets or otherwise or any other transaction causing a Change of
Control;

 

(xviii)      any sale, lease or other conveyance of assets of Station or any of
the Subsidiaries in any transaction or series of related transactions (other
than any sale, lease or other conveyance of assets of any wholly-owned
Subsidiary to Station or any of Station’s other wholly-owned Subsidiaries), in
each case outside the ordinary course of business or any assets (other than
obsolete inventory or inventory sold in the ordinary course of business), except
for sales, leases or other conveyances of assets in a single transaction or
series of related transactions with a fair market value of less than $15
million;

 

(xix)         any guarantee, assumption or incurrence of indebtedness for, or
grant of any security interests to secure, borrowed money in excess of $15
million by Station or any of the Subsidiaries at any one time other than (A) any
indebtedness outstanding as of the date hereof, (B) intercompany indebtedness
and (C) trade indebtedness incurred in the ordinary course of business;

 

(xx)          the commencement of any liquidation, dissolution or voluntary
bankruptcy, administration, recapitalization or reorganization of Station or any
Subsidiary in any

 

--------------------------------------------------------------------------------


 

form of transaction, any arrangement with creditors, or the consent to entry of
an order for relief in an involuntary case, or take the conversion of an
involuntary case to a voluntary case, or the consent to the appointment or
taking possession by a receiver, trustee or other custodian for all or
substantially all of its property, or otherwise seek the protection of any
applicable bankruptcy or insolvency law, other than any such actions with
respect to a non-material Subsidiary where, in the good faith judgment of the
Board of Directors, the maintenance or preservation of such Subsidiary is no
longer desirable in the conduct of the business of Station or any Subsidiary;
and

 

(xxi)         the appointment, removal or replacement of any independent
director of Station or any Subsidiary.

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

OWNERSHIP OF STATION STOCK

 

Stockholder

 

Number and Class of Shares in Station
Casinos, Inc.

FCP Holding, Inc.

 

31,647,789 Shares of Non-Voting Common Stock

Fertitta Partners LLC

 

10,027,049 Shares of Non-Voting Common Stock

FCP VoteCo, LLC

 

41.7 Shares of Common Stock

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF

 

SECURED PROMISSORY NOTE

 

$ 

 

As of

 

(plus such amounts as may be added to
principal as provided in Section 1.2 below)

 

FOR VALUE RECEIVED,                  (the “Borrower”), hereby promises to pay
the aggregate principal sum of                                   Dollars
($                ), plus interest as provided below, to the order of          
(the “Secured Party”), or the Secured Party’s assigns, as applicable as
described in Section 1.1 below; Terms used herein and not otherwise defined have
the meanings ascribed to them in the Equityholders Agreement of Station Casinos,
Inc., Fertitta Colony Partners LLC and Fertitta Partners LLC, dated as of
   November 7, 2007 (the “Agreement”).

 

1.             Payment.

 

1.1           Principal. Subject to the provisions of Section 1.4 hereof, the
entire principal amount of this Secured Promissory Note (this “Note”), together
with all accrued and unpaid interest thereon, shall be paid on the earlier to
occur of (i) a sale of FCP, Fertitta Partners or Station, (ii) one year after an
initial underwritten public offering of Station or (iii) a bankruptcy of FCP,
Fertitta Partners or Station, and may be paid in cash or in stock (such stock to
be valued at the time of such sale or initial public offering, as applicable),
at the Borrower’s option (the “Maturity Date”).

 

1.2           Interest. Until the second anniversary of the date hereof,
interest shall accrue with respect to the unpaid principal amount of this Note
at a rate of LIBOR plus one and a half percent (1.5%) per annum and shall be
paid in cash quarterly on           ,           ,           and             ,
commencing on              (each a “Quarterly Payment Date”). If the last day of
the calendar quarter is a Saturday, Sunday or business holiday under the laws of
the State of Nevada, the payment that would otherwise be due thereon instead
shall be due on the next-succeeding business day, and such extension of time
shall be included in computing the interest due in respect of said payment. From
and after the second anniversary of the date of this agreement until the
Maturity Date, interest shall accrue with respect to the unpaid principal amount
of this Note at a rate of LIBOR plus four percent (4%) and the principal amount
of this Note shall be automatically increased by the amount of the accrued
interest on each Quarterly Payment Date. Interest shall be computed on the basis
of a 360-day year and a 90-day calendar quarter and on the actual number of days
elapsed in any period of less than one calendar quarter. All accrued and unpaid
interest shall be due and payable on the Maturity Date.

 

--------------------------------------------------------------------------------


 

1.3           Prepayment. The Borrower may prepay, in whole or in part, the
principal outstanding and/or the interest accrued hereunder. The Borrower shall
be required to use the after-tax cash proceeds realized from the sale of Class A
Units or Class B Units to prepay the outstanding principal and/or interest
accrued interest hereunder. All prepayments shall first be applied to pay
accrued but unpaid interest and then to repay outstanding principal.

 

1.4           Acceleration. Upon the occurrence of an Event of Default (as
defined below), the Secured Party may declare the entire principal amount of
this Note plus accrued but unpaid interest to be immediately due and payable and
take any other action allowed by law; provided, however, that such amounts shall
become immediately due and payable without any action of the Secured Party in
the event of an Event of Default described under clause (a) of the definition of
“Event of Default.”  The occurrence of any of the following shall be deemed to
be an event of default (an “Event of Default”) hereunder: (a) bankruptcy,
attachment, receivership or similar liquidation event of the Borrower; (b) the
breach in any material respect of any covenant of the Borrower in this Note; (c)
any representation or warranty of the Borrower in this Note is false or
misleading in any material respect when made; or (d) the Borrower sells,
transfers or disposes of all or any portion of the Pledged Interests (as defined
below) other than the grant of the security interest in the Pledged Interests
pursuant to this Note.

 

1.5           Manner of Payment. Payments hereunder shall be made by the
Borrower to the Secured Party for the benefit of the Secured Party, at the
option of the Secured Party, by wire transfer to the account, or by check at the
address, in either case provided to the Borrower by the Secured Party in
writing, in immediately available lawful money of the United States of America
without any deduction whatsoever, including, but not limited to, any deduction
for any set off or counterclaim.

 

2.             Security Grant. As security for the prompt and complete payment
and performance of all of its obligations under this Note, subject to the
receipt of all approvals required under the Gaming Laws, the Borrower does
hereby grant to the Secured Party a continuing lien on and security interest in
all of the right, title and interest of the Borrower in, to and under the
Pledged Interests, wherever located. The Borrower agrees to execute and deliver
promptly to the Secured Party any and all documents or instruments reasonably
deemed by the Secured Party to be necessary to perfect the security interest
granted hereby. “Pledged Interests” means all of the Borrower’s right, title and
interest in [   (  )] of the Borrower’s Class A Units of Fertitta Partners,
together with all certificates (if any) evidencing the same; provided, that such
amount of Class A Units shall be adjusted pursuant to Section 3.1(d)(ii) of
Fertitta Partners Operating Agreement.

 

3.             Remedies; Rights upon Default.

 

(a)           In addition to all other rights and remedies granted to it under
this Note, if any Event of Default shall have occurred and be continuing,
subject to Gaming Laws, the Secured Party may exercise all of its rights and
remedies as a secured party under the Code. The Secured Party shall have the
right upon any such public sale or sales and, to the extent permitted by law,
upon any such private sale or sales, to purchase for the benefit of the Secured
Party, the whole or any part of said Pledged Interests so sold, free of any
right or equity of redemption,

 

--------------------------------------------------------------------------------


 

which equity of redemption the Borrower hereby releases. Such sales may be
adjourned and continued from time to time with or without notice.

 

(b)           Until the Secured Party is able to effect a sale, lease or other
disposition of the Pledged Interests, subject to Gaming Laws, the Secured Party
shall have the right to hold or use the Pledged Interests, or any part thereof,
to the extent that it deems appropriate for the purpose of preserving the
Pledged Interests or their value or for any other purpose deemed appropriate by
the Secured Party. The Secured Party shall have no obligation to the Borrower to
maintain or preserve the rights of the Borrower as against third parties with
respect to the Pledged Interests while the Pledged Interests are in the
possession of the Secured Party. The Secured Party may, if it so elects, seek
the appointment of a receiver or keeper to take possession of the Pledged
Interests and to enforce any of the Secured Party’s remedies, with respect to
such appointment without prior notice or hearing as to such appointment. The
Secured Party shall apply the net proceeds of any such collection, recovery,
receipt, appropriation, realization or sale to the repayment of this Note, and
only after so paying over such net proceeds, and after the payment by the
Secured Party of any other amount required by any provision of law, need the
Secured Party account for the surplus, if any, to the Borrower. To the maximum
extent permitted by applicable law, the Borrower waives all claims, damages and
demands against the Secured Party arising out of the repossession, retention or
sale of the Pledged Interests except such as arise solely out of the gross
negligence or willful misconduct of the Secured Party as finally determined by a
court of competent jurisdiction. The Borrower agrees that ten (10) days prior
notice by the Secured Party of the time and place of any public sale or of the
time after which a private sale may take place is reasonable notification of
such matters.

 

(c)           Except as otherwise specifically provided herein the Borrower
hereby waives presentment, demand, protest or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Note or any the
Pledged Interests.

 

(d)           (i)            The Secured Party hereby agrees that, except as set
forth in Section 3(d)(ii) below, its rights under and in respect of this Note
and any claim or liability under or reflected by this Note, including in any
assertion of this Note or such claims or liabilities against the Borrower, shall
be limited to satisfaction out of, and enforcement against, the Pledged
Interests and the additional Class A Units and Class B Units held by the Named
Executive Members. If any Event of Default shall occur and be continuing, the
Secured Party agrees that, except as set forth in Section 3(d)(ii) below, it
shall not have the right to proceed directly or indirectly against the Borrower
or against its properties and assets (other than the Pledged Interests) for the
satisfaction of this Note. The foregoing acknowledgments and agreements shall
survive the termination of this Note and shall be enforceable by the Borrower.

 

(ii)           Notwithstanding the foregoing, it is expressly understood and
agreed, however, that nothing contained in the above paragraph shall in any
manner or any way (i) constitute or be deemed to be a release of the obligations
under this Note or the obligations secured by the liens and security interests
and possessory rights created by or arising from this Note, or impair the
enforceability of such liens, security interests and possessory rights, in each
case against the Pledged Interests, (ii) affect or diminish any written
obligation, covenant or agreement of the Borrower to which such Person is a
party, except for the limitation of recourse with respect to this Note and any
claim or liability under or reflected by this Note, or (iii) affect

 

--------------------------------------------------------------------------------


 

or diminish any rights of any person against any other person arising from
misappropriation or misapplication of any funds or for such other person’s
fraud, gross negligence or willful misconduct.

 

4.             Representations and Warranties of the Borrower. Borrower hereby
represents and warrants to the Secured Party that the Borrower has full power
and authority to execute and deliver this Note and to perform its obligations
hereunder. The execution and delivery by the Borrower of this Note and the
performance by the Borrower of its obligations hereunder, has been duly and
validly authorized by all necessary action, and no other action on the part of
any of them is required to authorize the execution, delivery and performance of
this Note. This Note has been duly and validly executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws relating to the
enforcement of creditors’ rights generally and by general principles of equity.

 

5.             Covenants. Borrower hereby covenants and agrees that, without the
consent of the Secured Party, it will not create any liens, encumbrances or
other security interests of any kind or nature whatsoever in the Pledged
Interests.

 

6.             Amendment Provisions. This Note may not be amended or modified,
nor may any of its terms be waived, except by written instruments signed by the
Borrower and the Secured Party, and then only to the extent set forth therein.
Any amendment to this Note will require the approval of the Nevada Gaming
Authorities to be effective.

 

7.             Severability. If any provision of this Note is determined to be
invalid, illegal or unenforceable, in whole or in part, the validity, legality
and enforceability of any of the remaining provisions or portions of this Note
shall not in any way be affected or impaired thereby and this Note shall
nevertheless be binding between the Borrower and the Secured Party.

 

8.             Binding Effect; Assignment. This Note shall be binding upon, and
shall inure to the benefit of, the Borrower and the Secured Party thereof and
their respective successors and permitted assigns. This Note and the obligations
of the Borrower set forth herein are not assignable in whole or in part by the
Borrower. This Note shall not be assignable by the Secured Party without the
prior written consent of the Borrower other than to an Affiliate of the Secured
Party.

 

9.             Effect of Waiver. No delay or omission on the part of any Secured
Party in exercising any right hereunder shall operate as a waiver of such right
or of any other right of such Secured Party, nor shall any delay, omission or
waiver on any one occasion be deemed a bar to or waiver of the same or any other
right on any future occasion. The Borrower, regardless of the time, order or
place of signing, waives presentment, demand, protest and notices of every kind.

 

10.           Notices. Any notice required by any provision of this Note to be
given to the Secured Party or the Borrower shall be in writing and may be
delivered by personal service or facsimile or sent by registered or certified
mail, return receipt requested, with postage thereon fully prepaid. All such
communications shall be addressed as follows:

 

--------------------------------------------------------------------------------


 

 

If to the Secured Party:

 

 

 

 

 

 

 

 

 

 

 

If to Borrower:

 

 

 

 

 

 

 

 

11.           Headings and Governing Law/Venue. The descriptive headings in this
Note are inserted for convenience only and do not constitute a part of this
Note. The validity, meaning and effect of this Note shall be determined in
accordance with the laws of the State of Nevada, without regard to principles of
conflicts or choice of law.

 

12.           WAIVER OF JURY TRIAL. THE PARTIES HEREBY WAIVE ANY AND ALL RIGHTS
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING IN CONNECTION WITH ALL MATTERS
CONTEMPLATED HEREBY AND DOCUMENTS EXECUTED IN CONNECTION HEREWITH.

 

13.           Expenses. Each of the Borrower and the Secured Party shall bear
its own costs and expenses incurred in connection with the enforcement or
collection of this Note and the lien created hereunder, including attorney’s and
accountant’s fees and expenses, provided that the prevailing party in any
litigation shall be entitled to reimbursement from the other party for all
reasonable costs and expenses, including attorney’s and accountant’s fees,
incurred in connection with such litigation.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has duly caused this Note to be signed in its
name and on its behalf by its duly authorized officer as of the date hereinabove
written.

 

 

 

 

,

 

 

a

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------